EXHIBIT A
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov




                         Paraquat Dichloride

        Proposed Interim Registration Review Decision
                     Case Number 0262


                            September 2020




                 Approved by:                                  _____
                                Elissa Reaves, Ph.D.
                                Acting Director
                                Pesticide Re-evaluation Division


                       Date:         09/30/2020     ____
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

                                                              Table of Contents

I.         INTRODUCTION .................................................................................................................. 4
      A.         Summary of Paraquat Dichloride Registration Review ................................................... 5
      B.         Summary of Public Comments on the Draft Risk Assessments and Agency Responses 7
II.        USE AND USAGE ............................................................................................................... 10
III.         SCIENTIFIC ASSESSMENTS ......................................................................................... 11
      A.         Human Health Risks....................................................................................................... 11
           1.       Risk Summary and Characterization .......................................................................... 11
           2.       Human Incidents and Epidemiology .......................................................................... 15
           3.       Tolerances ................................................................................................................... 18
           4.       Human Health Data Needs ......................................................................................... 19
      B.         Ecological Risks ............................................................................................................. 20
           1.       Risk Summary and Characterization .......................................................................... 20
           2.       Ecological Incidents ................................................................................................... 25
           3.       Ecological and Environmental Fate Data Needs ........................................................ 26
      C.         Benefits Assessment ....................................................................................................... 26
IV.          PROPOSED INTERIM REGISTRATION REVIEW DECISION ................................... 28
      A.         Proposed Risk Mitigation and Regulatory Rationale ..................................................... 28
           1.       Prohibit Aerial Application for All Uses Except Cotton Desiccation ........................ 30
           2.       Require a Residential Area Drift Buffer for Cotton Desiccation by Aerial Application
                    31
           3.       Limit Single Application Maximum Rate for Alfalfa to 1.0 lb ai/A .......................... 32
           4.       Require Enclosed Cabs for Applications to More Than 80 Acres in a 24-hour Period
                    32
           5.    Require PF10 Respirators or Enclosed Cabs for Applications to 80 Acres or Less in a
           24-hour Period ...................................................................................................................... 33
           6.       Prohibit Mechanically Pressurized Handguns and Backpack Sprayers ..................... 34
           7.    Require 48-hour Restricted Entry Interval for All Crop Uses Except for Cotton
           Desiccation ............................................................................................................................ 35
           8.       Require 7-day Restricted Entry Interval for Cotton Desiccation ............................... 36
           9.       Spray Drift Management ............................................................................................ 36
           10.      Herbicide Resistance Management ............................................................................ 40
           11.      Non-Target Organism Advisory ................................................................................. 40
           12.      Additional Label Changes .......................................................................................... 40


                                                                                                                                                    2
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

     B.        Tolerance Actions .......................................................................................................... 42
     C.        Proposed Interim Registration Review Decision ........................................................... 42
     D.        Data Requirements ......................................................................................................... 43
V.        NEXT STEPS AND TIMELINE .......................................................................................... 43
     A.        Proposed Interim Registration Review Decision ........................................................... 43
     B.        Implementation of Mitigation Measures ........................................................................ 43
Appendix A: Summary of Proposed Actions for Paraquat .......................................................... 44
Appendix B: Proposed Labeling Changes and Clarifications for Paraquat Products .................. 46
Appendix C: Endangered Species Assessment ............................................................................ 56
Appendix D: Endocrine Disruptor Screening Program ............................................................... 57
Appendix E: Occupational Handler Exposure and Risk Estimates .............................................. 58
Appendix F: Proposed Tolerance Actions .................................................................................... 68




                                                                                                                                            3
 Docket Number EPA-HQ-OPP-2011-0855
 www.regulations.gov

I.   INTRODUCTION

 This document is the Environmental Protection Agency’s (EPA or the Agency) Proposed Interim
 Registration Review Decision (PID) for paraquat dichloride (PC Codes 061601 and 061603, case
 0262), herein referred to as paraquat, and is being issued pursuant to 40 CFR §§ 155.56 and
 155.58. A registration review decision is the Agency's determination whether a pesticide
 continues to meet, or does not meet, the standard for registration in the Federal Insecticide,
 Fungicide, and Rodenticide Act (FIFRA). The Agency may issue, when it determines it to be
 appropriate, an interim registration review decision before completing a registration review.
 Among other things, the interim registration review decision may require new risk mitigation
 measures, impose interim risk mitigation measures, identify data or information required to
 complete the review, and include schedules for submitting the required data, conducting the new
 risk assessment and completing the registration review. Additional information on paraquat can
 be found in EPA’s public docket (EPA-HQ-OPP-2011-0855) at www.regulations.gov.

 FIFRA, as amended by the Food Quality Protection Act (FQPA) of 1996, mandates the
 continuous review of existing pesticides. All pesticides distributed or sold in the United States
 must be registered by EPA based on scientific data showing that they will not cause
 unreasonable risks to human health or to the environment when used as directed on product
 labeling. The registration review program is intended to make sure that, as the ability to assess
 and reduce risk evolves and as policies and practices change, all registered pesticides continue to
 meet the statutory standard of no unreasonable adverse effects. Changes in science, public
 policy, and pesticide use practices will occur over time. Through the registration review
 program, the Agency periodically re-evaluates pesticides to make sure that as these changes
 occur, products in the marketplace can continue to be used safely. Information on this program is
 provided at http://www.epa.gov/pesticide-reevaluation. In 2006, the Agency implemented the
 registration review program pursuant to FIFRA § 3(g) and will review each registered pesticide
 every 15 years to determine whether it continues to meet the FIFRA standard for registration.

 EPA is issuing a PID for paraquat so that it can (1) move forward with aspects of the registration
 review that are complete and (2) implement interim risk mitigation (see Appendices A and B).
 The Agency is currently working with the U.S. Fish and Wildlife Service and the National
 Marine Fisheries Service (collectively referred to as, “the Services”) to improve the consultation
 process for conducting national threatened and endangered (listed) species for pesticides in
 accordance with the Endangered Species Act (ESA) § 7. Therefore, although EPA has not yet
 fully evaluated risks to federally-listed species, the Agency will complete its listed species
 assessment and any necessary consultation with the Services for paraquat prior to completing the
 paraquat registration review. Likewise, the Agency will complete endocrine screening for
 paraquat, pursuant to the Federal Food, Drug, and Cosmetic Act (FFDCA) § 408(p), before
 completing registration review. See Appendices C and D, respectively, for additional information
 on the listed species assessment and the endocrine screening for the paraquat registration
 review.

 Paraquat is a fast-acting, non-selective herbicide used for the control of broadleaves and grasses
 in agricultural and non-agricultural use sites. It also functions as a plant growth regulator (PGR),
 most commonly as a desiccant. Paraquat is a contact herbicide that inhibits photosynthesis,

                                                                                                    4
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

desiccating and destroying plant cell membranes within hours of application. Paraquat is only
formulated as a liquid and can be used pre-plant or pre-emergence (to the crop), at planting; post-
emergence, as a desiccant or harvest aid; and as a post-harvest desiccant. Paraquat is a restricted
use pesticide that can only be used by certified applicators, and there are no paraquat products
registered for homeowner or residential use.

Products containing paraquat are registered for use on terrestrial food, non-food, feed, forestry,
commercial, and nursery use sites and can be applied with aerial, ground, and handheld
equipment. The agricultural use sites with the highest number of acres treated are soybeans,
cotton, and corn. Non-agricultural use sites include rights-of-way, pastures, commercial
buildings, and storage yards. Paraquat was first registered in the U.S. in 1964 and the
Reregistration Eligibility Decision (RED) for paraquat was published in 1997.

This document is organized in five sections: Introduction, which includes this summary and a
summary of public comments and EPA’s responses; Use and Usage, which describes how and
why paraquat is used and summarizes data on its use; Scientific Assessments, which summarizes
EPA’s risk and benefits assessments, updates or revisions to previous risk assessments, and
provides broader context with a discussion of risk characterization; Proposed Interim
Registration Review Decision, which describes the mitigation measures proposed to address risks
of concern and the regulatory rationale for EPA’s PID; and, lastly, Next Steps and Timeline for
completion of this registration review.

   A. Summary of Paraquat Dichloride Registration Review

Pursuant to 40 CFR § 155.50, EPA formally initiated registration review for paraquat with the
opening of the registration review docket for the case. The following summary highlights the
docket opening and other significant milestones that have occurred thus far during the
registration review of paraquat.

   •   December 2011 - The Paraquat Dichloride Summary Document, Paraquat Dichloride
       (Paraquat): Human Health Risk Scoping Document in Support of Registration Review,
       and EFED Registration Review: Preliminary Problem Formulation for Paraquat
       Dichloride were posted to the docket for a 60-day public comment period.

   •   May 2012 - The Final Work Plan (FWP) for paraquat was issued. As a result of
       comments received on the summary document, one of the toxicity studies was removed
       from the list of anticipated data requirements. None of the comments resulted in changes
       to the schedule or risk assessment needs for paraquat registration review.

   •   February 2013 - A Generic Data Call-In (GDCI 061601-1172) for paraquat was issued
       for data needed to conduct the registration review risk assessments. All data were
       submitted and/or waived and the GDCI is satisfied.

   •   March 2016 - The Paraquat Dichloride; Proposed Interim Mitigation Decision was
       posted to the docket for a 60-day public comment period.

                                                                                                     5
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov


  •   December 2016 - The Agency issued the Paraquat Dichloride Human Health Mitigation
      Decision. This mitigation decision imposed the following restrictions with the intent of
      reducing the number and severity of human health incidents caused by the accidental
      ingestion of paraquat:

         o Specialized training for all paraquat users (available March 8, 2019);
         o Enhanced label warning statements (revised labels reflecting these changes
           approved March 30, 2017);
         o Closed transfer system requirements for all non-bulk paraquat products (revised
           labels reflecting this requirement approved December 30, 2019); and
         o Requirement that only certified applicators may use paraquat (revised labels
           reflecting this requirement approved December 30, 2019).

      The final label amendments for the Paraquat Dichloride Human Health Mitigation
      Decision were approved on December 30, 2019. All requirements will be implemented
      by December 30, 2020.

  •   June 2019 - The Agency announced the availability of Paraquat Dichloride: Draft
      Human Health Risk Assessment in Support of Registration Review and Paraquat:
      Preliminary Ecological Risk Assessment for Registration Review for a 60-day public
      comment period. Seventy-three comments were received during this period. These
      comments and the Agency’s responses are summarized below. The comments did not
      change the risk assessments or registration review timeline for paraquat.

  •   September 2020 - The Agency has completed the PID for paraquat. The PID will be
      posted to the docket for a 60-day public comment period. Along with the PID, the
      following documents are also posted to the paraquat docket:

         o Paraquat: Response to Comments on the Draft Human Health Risk Assessment
         o Paraquat: Response to Comments on the EFED Preliminary Ecological Risk
           Assessment for Registration Review
         o Paraquat Dichloride: Addendum to the Memorandum, “Draft Human Health Risk
           Assessment in Support of Registration Review”
         o Overview of Use, Benefits, and Impacts of Mitigation Assessment for Paraquat
           (PC#061601) in Agricultural Settings
         o Paraquat Dichloride (Herbicide and Harvest Aid) Use, Usage, Benefits and
           Impacts of Potential Mitigation in Cotton
         o Paraquat Use on Peanut: Usage, Benefits, and Impacts of Potential Mitigation
           for Registration Review
         o Paraquat Dichloride (PC# 061601) Use in Soybeans: Usage, Benefits and
           Impacts of Potential Mitigation




                                                                                             6
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

   B. Summary of Public Comments on the Draft Risk Assessments and Agency
      Responses

During the 60-day public comment period for the paraquat Draft Risk Assessments, which
opened on October 16, 2019 and closed on December 16, 2019, the Agency received 73 public
comments from 71 sources. Two of the comments, submitted by the Center for Biological
Diversity and the Pesticide Action Network, were mass email campaigns commenting against the
continued registration of paraquat. Thirty-one of the comments received were from individual
citizens, many of them anonymous, of which one was in favor of continued paraquat use, 29
were against it, and one was an incomplete comment. The rest of the comments received were
from a wide range of stakeholders including environmental non-government organizations,
public interest advocacy groups, government agencies, state and national agricultural groups and
associations, and individual members of the general public. Comments were also submitted by
Syngenta Crop Protection, LLC., one of paraquat’s technical registrants.

In general, comments in support of continued paraquat use and registration stated that paraquat is
a valuable herbicide to farmers and the agricultural industry because it is effective, economical,
and is a critical resistance management tool. In general, comments against continued registration
of paraquat stated that they were concerned about the toxicity of paraquat and a potential link to
Parkinson’s disease. Comments of a technical nature concerning the draft paraquat risk
assessments are summarized and addressed in Paraquat: Response to Comments on the Draft
Human Health Risk Assessment and Paraquat: Response to Comments on the EFED Preliminary
Ecological Risk Assessment for Registration Review. Additional substantive comments,
comments of a broader regulatory nature, and the Agency’s responses to those comments are
summarized below. The Agency thanks all commenters for their comments and has considered
them in developing this PID.

Comments Submitted by Center for Biological Diversity (CBD) (Docket ID: EPA-HQ-
OPP-2011-0855-0166)

Comment: CBD commented that it is EPA’s duty to consult with the Services on the registration
review of paraquat in accordance with the Endangered Species Act (ESA). The CBD comment
mentioned various aspects of the risk assessment process, specifically use of the best available
data, including all necessary data and studies, particularly to develop listed species risk
assessments, and evaluation of effects on listed species and their designated critical habitat. CBD
also expressed concern regarding the rigor of the Agency’s preliminary determinations regarding
the effects of paraquat on listed species and their designated critical habitat for the paraquat
registration review. In addition, CBD expressed concern about effects on pollinators and other
beneficial insects; effects on human health or environmental safety concerning endocrine
disruption; additive, cumulative or synergistic effects of the use of the pesticide; and various
aspects of the risk assessments.

EPA Response: EPA has reviewed CBD’s comments and plans to address many of the concerns
regarding listed species as part of the implementation plan for assessing the risks of pesticides to
listed species based on the recommendations of the April 2013 National Academy of Sciences
(NAS) report. See Endangered Species Assessment in Appendix C of this document for more

                                                                                                   7
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

information. EPA will address concerns specific to paraquat particularly with regard to
pollinators, ESA, and endocrine disruption, in connection with the development of its final
registration review decision for this pesticide. See Endocrine Disruptor Screening Program in
Appendix D of this document for more information regarding endocrine disruption. EPA is
currently developing an Agency policy on how to consider claims of synergy being made by
registrants in their patents. On September 9, 2019, EPA released for public comment a document
describing an interim process for evaluating potential synergistic effects of pesticides, which is
available at regulations.gov in docket EPA-HQ-OPP-2017-0433. After the Agency considers
public comment on the proposed policy, and once that policy has been finalized, EPA will
consider its implications on the Agency’s final registration review decision for paraquat.
Responses to comments on the specific aspects of the risk assessments can be found in the
human health and ecological response to comment documents in the docket.

Comments Submitted by Agricultural Retailers Association (EPA-HQ-OPP-2011-0855-
0200), American Farm Bureau Federation (EPA-HQ-OPP-2011-0855-0167), Florida Fruit
and Vegetable Association (EPA-HQ-OPP-2011-0855-0178), and National Corn Growers
Association (EPA-HQ-OPP-2011-0855-0189)

Comment: The commenters listed above submitted comments regarding the Paraquat Human
Health Mitigation Decision 1 that was issued in 2016. While the National Corn Growers
Association (NCGA) encouraged EPA to study and understand the impact of the 2016 mitigation
measures before proposing additional changes to the label, the other commenters expressed
concern that the requirements from the 2016 mitigation decision will make it very restrictive to
purchase and apply paraquat products. The Agricultural Retailers Association (ARA) stated that
the label language found on paraquat products intended to prevent the transfer of paraquat into
food or beverage containers, combined with increased product awareness, provide ample
protections to prevent incidents of accidental ingestion. They also expressed concern with the
additional product-specific training for certified applicators, arguing that specific concerns with
the handling and applications of pesticide products such as paraquat should be included in the
general certified applicator training.

The American Farm Bureau Federation (AFBF) stated that the bolstered training requirements
and additional label language cautioning against misuse are adequate in ensuring that paraquat is
handled safely, and that additional mitigation measures are not required. AFBF encouraged EPA
to ensure that farmers can continue applying paraquat using a variety of spray methods,
including backpack sprayers. The Florida Fruit and Vegetable Association (FFVA) argued that
the closed system requirement may not be compatible with Florida vegetable/citrus/sugar crop
application systems and will place a burden on smaller farms. FFVA also disagreed with the
elimination of jar-testing.

EPA Response: Paraquat is extremely toxic and as little as 1.5 teaspoons can be fatal if ingested.
There is a history of users illegally transferring paraquat into beverage containers, leading to
incidents of accidental ingestion. Between 2000 and 2019, 19 deaths occurred as a result of
accidental ingestion of paraquat. EPA’s human health mitigation decision, issued in 2016,

1
    https://www.regulations.gov/document?D=EPA-HQ-OPP-2011-0855-0112

                                                                                                  8
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

determined that several restrictions intended to reduce the number and severity of human health
incidents caused by the accidental ingestion of paraquat are necessary in order for pesticide
products containing paraquat dichloride to meet the FIFRA standard for registration (i.e.
reasonable certainty of no harm to human health or the environment). By December 2020, all of
the label and packaging changes required through the 2016 decision will be implemented. As
with all registration review cases, EPA intends to conduct a periodic re-evaluation of incident
data in the future, at which point EPA will determine if any adjustments to the implemented
mitigation measures are warranted. The Agency reserves the right to make changes to pesticide
registrations at any point based on risk or new information.

The mitigation being proposed in this PID is intended to address the occupational handler and
ecological risks shown in the Agency’s draft human health and ecological risk assessments.
While some of the 2016 human health mitigation will also help to reduce risks to occupational
handlers, its main intent is to address accidental ingestion risks. The additional mitigation
proposed in this document is necessary to mitigate the risks identified in the assessments.

Comments Submitted by the Weed Science Society of America (WSSA) (EPA-HQ-OPP-
2011-0855-0201)

Comment: WSSA commented that all paraquat product labels should have statements that
clearly and prominently prohibit pouring paraquat into food or beverage containers. They also
recommended adding statements intended to minimize potential exposure to residential areas.

EPA Response: EPA notes that the statements recommended by the WSSA to prohibit pouring
paraquat into food and beverage containers are already included on labels in an effort to
eliminate the illegal transfer of paraquat, consistent with the 2016 Paraquat Dichloride Human
Health Mitigation Decision. In addition to the label statements, closed transfer systems are
required on all non-bulk (less than 120 gallon) paraquat containers, as an additional measure to
prevent the pouring of paraquat into food and beverage containers. The December 2020
implementation deadline for closed transfer systems on all paraquat products as part of the 2016
Paraquat Dichloride Human Health Mitigation Decision 2 will ensure that paraquat cannot be
transferred from the product container into other unauthorized containers.

As for the statements regarding exposure to residential areas, paraquat labels contain statements
intended to prevent off-target movement of paraquat (in English and Spanish). Additional
mitigation, including the prohibition of aerial application for most uses, residential drift buffers,
and spray drift management language, is being proposed in this PID to further minimize off-
target drift to the greatest extent possible.




2
    https://www.regulations.gov/document?D=EPA-HQ-OPP-2011-0855-0112

                                                                                                        9
  Docket Number EPA-HQ-OPP-2011-0855
  www.regulations.gov

II.   USE AND USAGE

  Paraquat is a broad-spectrum, contact herbicide that targets emerged broadleaf and grass weeds
  by inhibiting photosynthesis, resulting in destruction of cell membranes. Paraquat is also used as
  a PGR, which controls plant development to provide optimal plant growth, both in quality and
  quantity. Paraquat belongs to the bipyridylium chemical family and is classified by the Weed
  Science Society of America as a Class 22 herbicide (Photosystem I Electron Diverter site of
  action). Products containing paraquat are frequently used as a burn-down herbicide treatment to
  control existing vegetation before planting or crop emergence. Products containing paraquat are
  also applied as a band, spot, broadcast, directed treatment, or with a hooded sprayer after crop
  emergence. Applications of paraquat are frequently recommended as tank mixes with another
  herbicide which may enhance or broaden the spectrum of weeds controlled in addition to
  extending the duration of weed control when applied with herbicides with residual activity. In
  addition to weed control, there are special uses of paraquat for sucker control in perennial crops
  (e.g., fruit and nut trees, grapes, hops) and as a pre-harvest desiccation treatment on cotton and
  potatoes.

  Paraquat is one of the most widely used herbicides in the U.S., with an average of 8.5 million
  pounds applied annually to 15.8 million acres. Based on agricultural usage data from 2014-2018,
  soybeans, cotton, and corn are the crops with the highest number of total acres treated with
  paraquat; grapes, pistachios, and peanuts are the crops with the highest percent of the crop
  treated with paraquat. Products containing paraquat are also applied to other agricultural use
  sites, such as artichokes; bulb vegetables; cereal grains; cucurbits; fruiting vegetables; stalk and
  stem vegetables; non-grass animal feeds; orchards and vineyards; fallow; pastureland, and non-
  agricultural use sites, such as nurseries; ornamentals; turf; landscapes; and rights-of-way. In
  addition, products containing paraquat are used on cotton as a desiccant or PGR to help farmers
  harvest their crop more effectively and quickly by making the leaves dry up. Over 15% of cotton,
  about 1.8 million acres per year, are treated for this use. As an herbicide, 1.2 million pounds of
  paraquat are used to treat about 2.3 million cotton acres. There are no paraquat products
  registered for homeowner or residential use.

  Use and usage information for cotton, peanuts, and soybeans were analyzed separately, since
  these three use sites account for about 64 percent of the total area treated (TAT) with paraquat
  and nearly 63 percent of the pounds of active ingredient (lbs a.i.) applied from 2014-2018.
  Specific details about paraquat use and usage for these commodities can be found below.

  Cotton

  Paraquat is used in cotton both as an herbicide and as a harvest aid. Nationally, over 2.3 million
  acres of cotton have over 1.2 million pounds paraquat applied as an herbicide. Paraquat is
  applied to about 20% of the cotton crop as an herbicide. As a harvest aid, paraquat is applied to
  about 15% of the cotton crop. Harvest aid use is concentrated primarily in Texas, where about
  574,000 pounds are applied to about 1.7 million acres on average. Total harvest aid use is about
  628,000 pounds applied to about 1.8 million acres, annually.

                                                                                                     10
   Docket Number EPA-HQ-OPP-2011-0855
   www.regulations.gov


   Peanuts

   Paraquat is applied to 38% of peanut acres annually and can be effectively used at multiple
   timings to the crop, and for multiple purposes (i.e., field preparation, at-plant, and post-
   emergence). In several peanut-producing states, paraquat is also registered for use under Section
   24(c) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) for control of late
   season weed escapes.

   Soybeans

   Paraquat is applied to 12% of all soybean acres annually and is primarily used as a spring
   burndown or preplant treatment. Southern states rely more heavily on paraquat, likely because it
   is effective on glyphosate-resistant palmer amaranth. Delta states, which include Arkansas,
   Louisiana and Mississippi, treat 30% of soybean acres annually.

   For more information on paraquat use and usage, see Overview of Use, Benefits, and Impacts of
   Mitigation Assessment for Paraquat in Agricultural Settings, Paraquat Dichloride (PC# 061601)
   Use in Soybeans: Usage, Benefits and Impacts of Potential Mitigation, Paraquat Use on Peanut:
   Usage, Benefits, and Impacts of Potential Mitigation for Registration Review, and Paraquat
   Dichloride (Herbicide and Harvest Aid) Use, Usage, Benefits and Impacts of Potential
   Mitigation in Cotton, available in the paraquat docket.

III.   SCIENTIFIC ASSESSMENTS

       A. Human Health Risks

   A summary of the Agency’s human health risk assessment is presented below. The Agency used
   the most current science policies and risk assessment methodologies to prepare a risk assessment
   in support of the registration review of paraquat. For additional details on the human health
   assessment for paraquat, see the Paraquat Dichloride: Draft Human Health Risk Assessment in
   Support of Registration Review, the Paraquat Dichloride: Addendum to the Memorandum,
   “Draft Human Health Risk Assessment in Support of Registration Review”, and the Paraquat:
   Response to Comments on the Draft Human Health Risk Assessment, which are available in the
   public docket.

          1. Risk Summary and Characterization

   Dietary (Food + Water) Risks

   The acute and chronic dietary exposure estimates for paraquat are <100% of the population-
   adjusted dose and are not of concern to the Agency. The most highly exposed population
   subgroup is children 1-2 years old, with risk estimates at 38% of the acute population-adjusted
   dose (aPAD) and 25% of the chronic population-adjusted dose (cPAD), whereas the risk
   estimates for the general U.S. population are 20% of the aPAD and 6.6% of the cPAD. The

                                                                                                     11
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

endpoint for acute dietary effects was based on clinical signs of toxicity and mortality. The
endpoint for chronic dietary effects was based on increased severity of chronic pneumonitis and
gross lung lesions in both sexes, focal pulmonary granulomas in males, and increased lung
weight and incidence of alveolitis in both sexes.

An assessment of cancer risk was not performed because paraquat is classified as being a
Category E chemical (evidence of non-carcinogenicity in humans).

Residential Handler, Post-Application, and Aggregate Risks

Paraquat is a restricted use pesticide (RUP). Therefore, there are no paraquat products registered
for homeowner use and no products registered for application to residential areas.

Since there are no residential exposures for paraquat, all aggregate exposures are equivalent to
dietary exposure estimates and are not of concern.

Bystander Risks

There are risks of concern for adults (dermal) and children 1 to <2 years old (combined dermal
and incidental oral) from indirect exposure to paraquat from the field edge up to 150 feet. These
estimates vary depending on the application rate and equipment type assessed and assume
screening level droplet sizes and boom heights. Results indicate that the majority of spray drift
risk concerns result from aerial applications.

Appropriate drift reduction technologies such as changing the spray type/nozzle configuration to
coarser spray applications may result in less drift and reduced risk concerns (i.e., higher MOEs)
from aerial applications. Similarly, using coarser sprays and lowering boom height for
groundboom sprayers reduces risk concerns. An aerial application of very fine to fine droplets at
a rate of 0.6 lbs a.i./A, for example, results in an MOE of 29 at the field edge, which is of
concern to the Agency (LOC = 100). Whereas an aerial application of coarse to very coarse
droplets at the same rate results in an MOE of 59, which is still of concern to the Agency but is
closer to the target MOE of 100. A groundboom application of very fine to fine droplets at a rate
of 0.6 lbs a.i./A with a high boom results in an MOE of 58 at the field edge. A groundboom
application with the same droplet size and at the same rate, but with a low boom, results in an
MOE of 130 at the field edge.

Cumulative Risks

EPA has not made a common mechanism of toxicity to humans finding as to paraquat and any
other substance and it does not appear to produce a toxic metabolite produced by other
substances. Therefore, EPA has not assumed that paraquat has a common mechanism of toxicity
with other substances for this assessment.




                                                                                                   12
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Occupational Handler Risks

Based on the anticipated use patterns, current labeling, types of equipment, and application
techniques that can potentially be used, occupational handler exposure is expected from the
registered uses of paraquat. Estimates of dermal and inhalation exposure were calculated for
various levels of personal protection equipment (PPE). Paraquat product labels direct mixers,
loaders, and applicators to wear baseline clothing, chemical resistant gloves, and a NIOSH-
approved PF10 respirator. Dermal and inhalation exposures have not been combined for
paraquat, since the effects endpoints selected for these routes of exposure are different.

Since the completion of the draft human health risk assessment for paraquat, the occupational
handler risk estimates were updated based on the “Occupational Pesticide Handler Unit Exposure
Surrogate Reference Table – Revised March 2020 3”.The updated handler risk estimates are
presented in an addendum to the paraquat draft human health risk assessment, Paraquat
Dichloride: Addendum to the Memorandum, “Draft Human Health Risk Assessment in Support
of Registration Review,” which is available in the public docket. The risk estimates presented in
this section are based on the revised risk estimates provided in the addendum referenced above.

Inhalation Risks

Inhalation exposure is the risk driver for almost all paraquat occupational handler exposure
scenarios assessed. The inhalation point of departure (POD) is based on evidence of toxicity in
the upper respiratory tract observed in the route specific subchronic inhalation study in rats.

All the inhalation exposure scenarios that were assessed assumed the currently-registered level of
respiratory personal protection from a PF10 respirator or with engineering controls. Inhalation
risks for mixer/loaders are of concern (i.e., the MOEs are < the LOC of 100) for 13 out of 26
exposure scenarios with use of a PF10 respirator, with MOEs ranging from 5.3 to 16,000. The
same mixer/loader exposure scenarios were assessed with engineering controls in the form of
closed transfer systems and 21 out of 26 scenarios result in risks of concern, with MOEs ranging
from 1.4 to 4,200. Respirators offer more protection for inhalation routes of exposure, whereas
closed transfer systems offer more protection for dermal routes of exposure. Due to current data
and methodologies, the Agency cannot quantitatively determine risk estimates combining both
forms of protection (respirators and closed transfer systems) but notes that the combination of
both forms of protection offers more protection than either method would separately. One
exposure scenario was assessed for loader/applicators wearing a PF10 respirator, resulting in an
inhalation risk estimate of concern, with an MOE of 50. For applicators, inhalation risks are of
concern for 8 out of 21 scenarios, assuming engineering controls (enclosed cockpits for aerial
application and enclosed cabs for groundboom application). The MOEs for applicators range
from 24 to 570. For flaggers, inhalation risks are of concern for 5 out of 5 scenarios, with MOEs
ranging from 20 to 98. Inhalation risks for mixer/loader/applicators are of concern for 4 out of 8
scenarios assessed, with MOEs ranging from 13 to 1,300.



3
    https://www.epa.gov/pesticide-science-and-assessing-pesticide-risks/occupational-pesticide-handler-exposure-data#olddata

                                                                                                                               13
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

See Table E.1 in Appendix E for a full report of risk estimates for occupational handler
scenarios.

Dermal Risks

The dermal POD is based on the systemic No Observed Adverse Effect Level (NOAEL) from
the route specific 21-day dermal toxicity study in rabbits. Although the toxicity database
indicates paraquat is not well absorbed across intact human skin, the corrosive properties of the
chemical affect the integrity of the skin, particularly after repeat exposure.

For mixer/loader/applicator exposure scenarios, dermal risks are of concern for 6 of the 8
exposure scenarios assessed at the currently required level of personal protection (baseline
clothing and chemical resistant gloves), with MOEs ranging from 12 to 1900 (LOC = 100). Even
with the addition of double layer clothing, dermal risks of concern remain for 4 of the 8 exposure
scenarios, with MOEs ranging from 19 to 2200. Most dermal exposure scenarios for
mixer/loaders are not of concern, when assuming engineering controls in the form of closed
transfer systems; only 4 out of 26 scenarios are of concern, with MOEs of 31, 47, 58, and 93.
The one exposure scenario assessed for loader/applicators results in dermal risk estimates of
concern, with an MOE of 26 assuming baseline clothing and an MOE of 48 assuming double
layer clothing. Only one dermal exposure scenario is of concern for flaggers, assuming baseline
clothing (scenario of concern results in an MOE of 76). There are no dermal risks of concern for
applicators, assuming engineering controls, with MOEs ranging from 130 to 4,700.

See Table E.1 in Appendix E for a full report of risk estimates for occupational handler
scenarios.

Handler Biomonitoring Data

A supplemental occupational handler biomonitoring study is available for paraquat (MRID
43644202) and the data were used to estimate an internal dose reflective of exposures associated
with mixing/loading and applying paraquat via groundboom spray equipment. The
biomonitoring data result in estimated risks of concern for paraquat; however, there are several
uncertainties related to its interpretation. Occupational handler risk estimates, outlined above,
were quantified using the absorbed doses measured from the biomonitoring study. The resulting
MOEs for mixing, loading and applying paraquat via groundboom range from 13 to 97 (LOC =
100) depending on the combination of application rate and area treated daily.

Occupational Post-Application Risks

The likelihood of paraquat occupational post-application exposures is dependent on whether
spray applications are “broadcasted” or directed. Directed applications of paraquat are made with
the intent of minimizing the risk of injuring the crop and/or non-target vegetation which are not
tolerant of direct applications. Since applications to the foliage of the crop are not expected to
occur in these situations, occupational post-application exposures are not likely for directed
applications and were not assessed. Broadcast applications of paraquat are applied directly to the


                                                                                                14
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

crop for foliage desiccation to expedite harvest and reduce seed loss upon harvest and, therefore,
were assessed.

Occupational post-application exposure and risk estimates of concern for cotton mechanical
harvesting activities (module builder operator, picker operator, raker, and tramper) persist from
11 to 27 days following product application. Occupational post-application exposure and risk
estimates for scouting activities are not of concern (i.e., an MOE ≥ 100) on the day of product
application for all crops assessed except for alfalfa. For alfalfa, estimated re-entry risks are not of
concern 4 days following product application.

A paraquat occupational post-application biomonitoring study was available (MRID 43618202);
however, this study was reviewed and determined to have human ethics concerns. As a result, no
post-application risk estimates were quantified with use of these data.

       2. Human Incidents and Epidemiology

Public Health Incident Data Review

The Agency performed a review of human incidents using the following sources: OPP Incident
Data System (IDS), the Centers for Disease Control and Prevention/National Institute for
Occupational Safety and Health (CDC/NIOSH) Sentinel Event Notification System for
Occupational Risk-Pesticides (SENSOR), the Agency-sponsored National Pesticide Information
Center (NPIC), and California’s Pesticide Incident Surveillance Program (PISP) databases.

Paraquat is highly acutely toxic when inhaled or ingested and the Agency found that the acute
health effects reported are consistent across the incident databases. These health effects primarily
include dermal, ocular, and neurological effects. Most incidents were classified as low to
moderate severity. The effects reported were generally mild/minor to moderate and resolved
rapidly. However, high severity incidents and deaths did occur due to ingestion exposure (some
incidents were attributed to accidental ingestion, while others were attributed to intentional
ingestion), and misuse.

Across the databases reviewed, the majority of paraquat incidents were occupational exposure
accidents which occurred during application or handling – primarily from leaks/spills/splashes,
product blowback, or equipment malfunctions. Dermal symptoms were the most frequently
reported symptoms among cases, including welts, hives, peeling skin, chemical burns, swelling,
blisters, lesions; followed by ocular symptoms, including blurred vision, ocular pain, chemical
conjunctivitis, corneal abrasion, and vision problems. Neurological, respiratory, gastrointestinal,
and cardiovascular symptoms were also reported.

For the Main IDS, from January 1, 2012 to February 6, 2018, 63 paraquat incidents were
reported. Of these 63 cases, there were 53 cases reported for the single chemical paraquat in the
database that occurred in the U.S. Of the 63, four incidents involved deaths (two of the four
deaths were intentional ingestion suicides; the other two involved accidental ingestion of
paraquat). In 2013, a 70-year-old female accidentally ingested Gramoxone from an iced tea
bottle that was being used to store the product. In 2014, an adult male illegally bought the

                                                                                                    15
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

product that was in a Pepsi bottle. He later mistook it for a beverage and drank some, which
resulted in his death. Of the 53 single active ingredient (a.i.) incidents, four incidents were
classified as major severity, 43 incidents were classified as moderate severity, one incident was
classified as minor severity, and one incident had unknown severity.

In Aggregate IDS, queried from January 1, 2012 to February 8, 2018, there were 60 incidents
involving paraquat. These incidents were classified as minor severity, meaning that the person
alleged or exhibited some symptoms, but they were minimally traumatic, the symptoms resolved
rapidly, and usually involved skin, eye, or respiratory irritation. A review of paraquat incidents
over time in IDS was conducted. The number of paraquat incidents reported to IDS from 2008 to
2017 has remained relatively constant. There has been an average of 22 paraquat incidents
(ranging from a low of 15 incidents to a high of 32 incidents) reported to IDS per year over the
last 10 years.

The most current set of available SENSOR-Pesticides data spans from 1998 to 2014. During that
time, there were a total of 140 cases involving paraquat reported. Most cases (68%) were low in
severity and 32% of reports were moderate, high, or fatal in severity. Of the 140 cases reported,
113 were work-related exposures. Most were exposed to paraquat via dermal exposure, followed
by ocular exposure, inhalation, and ingestion. Most occupational cases involved applying,
mixing/loading, or repairing equipment. Many cases involved PPE issues, for example,
spray/splash getting into eyes although wearing safety glasses. Many cases involved application
equipment failures, including backpack leaks. Many cases were the result of workers not being
adequately trained prior to applying paraquat under the supervision of a certified applicator. The
symptoms most frequently reported among the paraquat cases in SENSOR were eye
pain/irritation, headache, redness of skin, conjunctivitis, skin pain, skin rash, and upper
respiratory pain.

In addition to OPP’s routine incident data sources, the Washington State Department of Health, a
SENSOR-Pesticides participant, has provided data for six incidents considered “high priority
exposure events.” One of these incidents occurred in 2018, involving a hazardous materials truck
driver who was hauling a load of Gramoxone SL 2.0. The truck driver experienced a liquid
chemical splash to his face, hands, and arms while he was unloading the truck due to a hose
explosion. He experienced difficulty breathing, and his condition improved after receiving eight
days of hospital care. Washington State Department of Health investigated this case and
determined that 1) the truck driver did not wear all required PPE for handling paraquat and 2) the
first emergency department the truck driver visited did not properly treat and decontaminate him.
There were five additional paraquat incident investigations reported from Washington in 2016.
These cases were not high in severity, however they involved typical occupational scenarios and
many involved inexperienced applicators.

In the PISP database, there were a total of 16 cases reported involving paraquat from 2010 to
2014 and NPIC reported 9 human incidents involving paraquat from January 1, 2008 to
December 31, 2017. Of the 9 incidents reported to NPIC, two were reported as symptomatic and
classified as possibly related to paraquat exposure and were further reviewed. One incident
involved drift and the other involved an applicator exposure due to equipment malfunction.


                                                                                                16
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

The Agency will continue to monitor the incident information. Additional analyses will be
conducted if ongoing human incident monitoring indicates a concern. For additional details on
human incidents related to paraquat, see the Paraquat: Tier II Human Incidents Report, which is
available in the public docket.

Epidemiological Review

EPA performed a systematic review of the epidemiologic literature on paraquat exposure and
identified 74 articles that investigated a range of health outcomes, including Parkinson’s disease
(PD), lung function and respiratory effects, cancer, and other health outcomes.

Parkinson’s disease had the most comprehensive body of epidemiologic literature, with a total of
13 study populations, including three agricultural cohorts, nine hospital-based populations, and
one PD registry in Nebraska (26 articles). Based on the findings from these studies, it was
concluded that there is limited, but insufficient, epidemiologic evidence to conclude that there is
a clear associative or causal relationship between occupational paraquat exposure and PD. It was
also concluded that there is insufficient epidemiologic evidence to conclude that there is a clear
associative or causal relationship between non-occupational paraquat exposure and PD.

Lung function and respiratory effects were examined in nine study populations (17 articles) that
included general lung function, wheeze, allergic rhinitis, asthma, and chronic bronchitis. Based
on the findings from these studies, it was determined that there is insufficient evidence at this
time to conclude that there is a clear associative or causal relationship between occupational
paraquat exposure and the lung function and respiratory effects investigated. Cancer outcomes
were investigated in four study populations (8 articles) that examined occupational paraquat
exposure. Based on the findings from these studies, it was determined that there is insufficient
epidemiological evidence to conclude that there is a clear associative or causal relationship
between paraquat exposure and the cancer outcomes investigated.

Seventeen other health outcomes (25 articles) were investigated in the literature that primarily
examined occupational paraquat exposure. Most outcomes were only investigated in a single
study population. The Agency concluded that there was no epidemiological evidence of an
association for the following health outcomes: general mortality, suicide, and infant birth weight.
For health outcomes with a single study with positive findings, it was generally concluded that
there was insufficient evidence of an association for health outcomes. These outcomes included
diabetes, myocardial infarction, eye disorders, injury mortality, renal/liver function, oxidative
stress, abnormal skin pigmentation, actinic keratosis, depressive symptoms, thyroid disease, and
aplastic anemia. The Agency also concluded that there was limited, but insufficient evidence of a
clear associative or causal relationship for end-stage renal disease, based on Agricultural Health
Study (AHS) studies on male farmers and their spouses that both reported evidence of a positive
association. While positive associations were reported, there were only a small number of
paraquat cases in both studies, so the ability to assess the exposure-response relationship was
limited.




                                                                                                 17
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

For additional details on the epidemiological review of paraquat, see the Paraquat Dichloride:
Tier II Epidemiology Report 4, which is available in the public docket.

Parkinson’s Disease Systematic Review

In addition to the general epidemiology systematic review, the Agency conducted a fit-for-
purpose systematic review to evaluate the significance and environmental relevance of the
postulated association between paraquat exposure and PD. A literature database was compiled
for the PD systematic review from three primary sources of data: the OPP paraquat toxicity
database for registration, the OPP paraquat general epidemiology systematic review
(summarized above), and the National Toxicology Program (NTP) scoping review of open
literature relevant to evaluating the association between paraquat exposure and PD. Data from
the studies included in the literature database were separated into three lines of evidence –
human, animal, and in vitro – and evaluated for quality, substance, and environmental relevance.
In total, data from 26, 11, and 34 relevant, acceptable studies were considered in the evaluation
of the human, animal, and in vitro evidence, respectively, and integrated in the weight of
evidence analysis. As another line of evidence, neurotoxic effect levels reported in the literature
database were compared to exposure estimates from the paraquat DRA to evaluate the likelihood
of these neurobehavioral effects resulting from registered paraquat uses. Based on the weight of
evidence analysis and exposure considerations, the Agency concluded that the weight of
evidence was insufficient to link paraquat exposure from pesticidal use of U.S. registered
products to PD in humans.

For additional details on the Parkinson’s disease systematic review, see the Paraquat Dichloride:
Systematic review of the literature to evaluate the relationship between paraquat dichloride
exposure and Parkinson’s disease 5, which is available in the public docket.

          3. Tolerances

Tolerances for paraquat residues, including its metabolites and degradates, are currently
established in 40 CFR § 180.205. The current tolerance expression for paraquat is:

Tolerances are established for residues of the desiccant, defoliant, and herbicide paraquat (1,1′-
dimethyl-4,4′-bipyridinium-ion) derived from application of either the bis (methyl sulfate) or the
dichloride salt (both calculated as the cation) in or on the following food commodities:

In accordance with the 2009 guidance on tolerance expressions (S. Knizner, 05/27/2009), the
Agency anticipates revising the tolerance expression to read:

Tolerances are established for the residues of paraquat, including its metabolites and degradates,
resulting from the application of the dichloride salt of paraquat in or on the commodities specified
in the following table. Compliance with the following tolerance levels is to be determined by
measuring only paraquat (1,1′-dimethyl-4,4′-bipyridinium) and calculated as the paraquat cation:


4
    https://www.regulations.gov/document/EPA-HQ-OPP-2011-0855-0124
5
    https://www.regulations.gov/document/EPA-HQ-OPP-2011-0855-0125

                                                                                                 18
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov


The Organization for Economic Cooperation and Development (OECD) rounding class practice
does not recommend adding a trailing zero. The Agency is proposing modifications to the
paraquat tolerances to be consistent with the OECD rounding class practice and/or to revise
certain commodity definitions (see Appendix F). The Agency intends to undertake these
tolerance actions pursuant to its Federal Food, Drug Cosmetic Act (FFDCA) authority.

The Codex Alimentarius Commission and Canada have established maximum residue limits
(MRLs) of paraquat for many commodities. The Agency is currently harmonized with respect to
Canadian MRLs where both have established tolerances. The Agency is currently harmonized
with respect to the residue level and residue definition with Codex for many commodities. The
Agency recommends increasing U.S. tolerances for certain commodities to harmonize with
Codex. These recommendations can be found in Table 1 below. Numerous U.S. tolerances are
based on field trials where quantifiable residues have been found so harmonization with Codex
LOQ MRLs is not possible.

Table 1: Proposed U.S. Tolerance Revisions for Harmonization with Codex
          Commodities               Current Tolerance           Recommended Tolerance
 Endive, Vegetable, Head and
 Stem Brassica, Group 5-16,
                                          0.05 ppm                         0.07
 Brassica leafy green subgroup
 4-16B
 Lentil, seed, pea and bean,
 dried shelled, except soybean,
                                          0.03 ppm                      0.05 ppm
 subgroup 6C, except guar
 bean
 Olive                                    0.05 ppm                       0.1 ppm

       4. Human Health Data Needs

Analytical standards for paraquat dichloride need to be submitted.

No other data are required to support this registration review decision at this time; however, there
are a few data deficiencies, as outlined below, which could refine human health risk estimates.

In vitro Skin Corrosion: Although not a requirement of registration, in vitro data on skin
corrosion, such as those reported for Organisation for Economic Co-operation and Development
(OECD) Guideline 431, would provide useful information on the interaction between paraquat
and skin cells that could be used to refine the assumptions in the dermal toxicity characterization
and dermal assessment.

Dislodgeable Foliar Residue (DFR): In the absence of chemical-specific DFR data, EPA uses
default values. According to current OPP practices, a chemical-specific study is required if post-
application MOEs are not minimal in comparison to the LOC. Therefore, given that the
calculated MOE is not 2 times the LOC, EPA is recommending that the 40 CFR § 158 DFR data


                                                                                                 19
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

be submitted in order to facilitate any necessary exposure assessment refinements and to further
EPA’s general understanding of the availability of dislodgeable foliar pesticide residues.

Further, during cotton harvesting workers are expected to contact residues on cotton bolls
directly for which a “dislodgeable boll residue (DBR)” study would be required to refine
occupational post-application risks estimated for the crop. These chemical- and crop-specific
data are unique; DFR data for other crops cannot be used as a surrogate in the absence of a DBR
study. The Agency is recommending a paraquat DBR study be submitted to further EPA’s
general understanding of the availability of cotton dislodgeable boll residues. These data should
be conducted in accordance with Guideline # 875.2100. Given the current lack of DBR data for
paraquat, HED has used default DFR data for the post-application aspects of the risk assessment.

      B. Ecological Risks

A summary of the Agency’s ecological risk assessment is presented below. The Agency used the
most current science policies and risk assessment methodologies to prepare a risk assessment in
support of the registration review of paraquat. For additional details on the ecological assessment
for paraquat, see the Paraquat: Preliminary Ecological Risk Assessment for Registration Review
and the Paraquat: Response to Comments on the EFED Preliminary Ecological Risk Assessment
for Registration Review, which are available in the public docket.

EPA is currently working with its federal partners and other stakeholders to implement a Revised
Method 6 for assessing potential risk to listed species and their designated critical habitats. Once
the scientific methods necessary to complete risk assessments for listed species and their
designated critical habitats have been fully implemented, the Agency will complete its
endangered species assessment for paraquat. See Appendix C for more details. As such, potential
risks for non-listed species only are described below.

          1. Risk Summary and Characterization

Terrestrial Risks

Mammals

For acute dose-based exposure for mammals, RQs range from <0.01 to 6.55 and exceed the LOC
of 0.5 for all size classes of mammals feeding on grasses, broadleaf plants, and arthropods for all
uses. These exceedances assume multiple applications of paraquat have been made prior to
exposure. For a single application at the maximum application rate for most agricultural and non-
agricultural uses, only exposures to mammals feeding on grasses and broadleaf plants have LOC
exceedances, with RQs ranging from 0.52 to 1.13. The adverse effect upon which the acute
endpoint is based is mortality.

Dietary-based chronic RQs are unavailable because there were no measurable effects in a
chronic rat reproduction study at the highest treatment level tested. However, because that

6
    https://www.regulations.gov/document?D=EPA-HQ-OPP-2019-0185-0084

                                                                                                 20
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

highest tested level was below the estimated exposure levels from use of paraquat, an additional
line-of-evidence was investigated by evaluating potential chronic risk using a rat prenatal
developmental study. In this study, decreased body weight gains were observed and the risk
ratios (ratio of exposure to the treatment level tested) range from 0.15 to 609, potentially
exceeding the LOC of 1.0 for all uses. Based on this line of evidence, EPA cannot preclude
chronic risk to mammals. Additional chronic data would not likely change the risk conclusion
due to acute risk concerns.

There is some uncertainty over whether chronic risk is likely due to rapid plant death. For
animals feeding on living plants, rapid plant death from paraquat exposure may make plants
unpalatable and therefore chronic exposure may be unlikely. This uncertainty is limited to plant-
eaters and would not apply to consumers of fruits, grains, seeds, or arthropods.

There were two incidents of undetermined legality involving the mortality of dogs. They cannot
be attributed to registered use but do support a line of evidence that paraquat can be toxic to
mammals. For more information on ecological incidents, see Section III.B.2.

Birds, Reptiles, and Terrestrial-Phase Amphibians

For acute dietary-based exposures for birds, RQs range from 0.01 to 57, based on upper bound
Kenaga exposure values. For all uses, birds feeding on short grass exceed the acute LOC of 0.5.
For multiple applications modeled using a 7-day re-application interval, birds feeding on grasses,
broadleaf plants, and arthropods also had LOC exceedances. The adverse effect upon which the
acute endpoint is based is mortality.

For chronic exposures for birds, dietary-based RQs were based on significant reductions in
reproduction and food consumption (reductions of 59% in eggs laid, 25% in viable embryos/egg
set, 33% in live embryos/egg set, and 9% in mean food consumption). RQs range from 0.26 to
4.1 based on upper bound Kenaga exposure values, exceeding the chronic LOC of 1.0 in all
feeding groups and for all uses, except that no exceedances were found for granivores and
fruit/pod/seed consumers with a single application, or for granivores with the longer (120-day)
re-application interval.

Acute effects are likely to occur, as even a single application at the lowest application rate
exceeds the LOC for most feeding groups of small-sized birds and two feeding groups of
medium-sized birds. As mentioned above, however, the desiccating action of paraquat may
reduce the palatability and decrease chronic exposure for plant-eaters. Also, application timing
may be important in preventing reproduction effects to birds and other egg-laying animals.

Six reported bird incidents show potential for mortality, but a link to the registered use of
paraquat was not made in five of the incidents. One incident was confirmed to be from a
registered use. For more information on ecological incidents, see Section III.B.2.




                                                                                                   21
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Terrestrial Invertebrates (honeybees)

Toxicity endpoints are currently only available for adult honeybee acute contact and oral
exposures. Chronic toxicity data for adult honeybees and toxicity data for larvae are not
available. The risk estimates for honeybees can be used as surrogates for other invertebrates,
such as individual bees (e.g., bumble bees) that may also forage on contaminated food items.

Based on acute contact toxicity, the highest maximum application rate did not exceed the LOC of
0.4 for pollinators (RQ = 0.08). Based on acute oral toxicity, six out of eight castes of adult bees
had LOC exceedances at the highest single application rate, with RQs ranging from 0.04 to 2.2.
For the highest and lowest single application rates for all other uses, two castes had LOC
exceedances, workers foraging for nectar and drones. Worker nurse bees tending brood and
queens also had LOC exceedances with the higher rate. Based on modeling estimates, however,
lower application rates, coarser droplet sizes, low boom for ground applications, and distances of
up to 46 feet are effective in removing the presumption of risk for the case with the highest RQs.

Although multiple crops for which paraquat is registered are attractive to pollinators, the use
pattern does not suggest that paraquat would be applied directly to crops in the blooming
(pollinator attractive) phase. Paraquat is used primarily as a burndown product before crops are
planted in the spring. For paraquat applied as a burndown application before weeds are in bloom,
crop attractiveness would not be a factor in bee exposure. However, there is potential for direct
exposure to bees if target plants are sprayed while flowering, and if blooming plants are adjacent
to the treated area, spray drift may expose foraging bees. Exposure to bees depends heavily on
timing of application and proximity to blooming plants.

One bee incident involved damage to two beehives and was of possible causality but of
undetermined legality. This incident suggests potential for harm to pollinators. For more
information on ecological incidents, see Section III.B.2.

Additional data may be necessary to fully evaluate risks to non-target terrestrial invertebrates,
especially pollinators. Although EPA identified the need for certain data to evaluate potential
effects to pollinators when initially scoping the registration review for paraquat, the problem
formulation and registration review DCI for paraquat were both issued prior to EPA’s issuance
of the June 2014 Guidance for Assessing Pesticide Risks to Bees 7. This 2014 guidance lists
additional pollinator studies that were not included in the paraquat registration review DCI.
Therefore, EPA is currently determining whether additional pollinator data are needed for
paraquat. If the Agency determines that additional pollinator exposure and effects data are
necessary for paraquat, then EPA will issue a DCI to obtain these data. The pollinator studies
that could be required are listed in Table 2 below.




7
 Available at https://www.epa.gov/sites/production/files/2014-
06/documents/pollinator_risk_assessment_guidance_06_19_14.pdf

                                                                                                    22
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Table 1: Potential Pollinator Data Requirements
    Guideline #                        Study
                                               Tier 1
    850.3020                           Acute contact toxicity study with adult honeybees
    850.3030                           Honeybee toxicity of residues on foliage
    Non-Guideline (OECD 213)           Honeybee adult acute oral toxicity
    Non-Guideline (OECD 237)           Honeybee larvae acute oral toxicity
    Non-Guideline                      Honeybee adult chronic oral toxicity
    Non-Guideline                      Honeybee larvae chronic oral toxicity
                                              Tier 2†
    Non-Guideline                      Field trial of residues in pollen and nectar
    Non-Guideline (OECD 75)            Semi-field testing for pollinators
                                              Tier 3†
    850.3040                           Full-Field testing for pollinators
†
 The need for higher tier tests for pollinators will be determined based upon the results of lower tiered tests and/or
other lines of evidence and the need for a refined pollinator risk assessment.

Terrestrial Plants

Monocots and dicots are similarly sensitive to paraquat toxicity. The seedling emergence
endpoints used to calculate risk to terrestrial plants were based on 25% reductions in oat and
cocklebur survival and emergence. The vegetative vigor endpoints used in the spray drift
calculations were more sensitive than the seedling emergence endpoints; they were based on
25% effects in growth (dry weight and height). This is consistent with the mode of action where
paraquat is expected to be absorbed into plant tissue and cause rapid damage, resulting in more
localized effects than systemic uptake. Exposure in the vegetative vigor study was from direct
spray to green parts of the plant, while exposure in the seedling emergency study was from
treated soil.

Plants exposed to spray drift from aerial spray exceeded the LOC of 1.0 for all application rates,
with RQs ranging from 1.2 to 3.6. Plants exposed to spray drift from ground spray did not exceed
the LOC, with RQs ranging from 0.23 to 0.72. Distances to remove the presumption of risk range
from <1 foot to 17 feet, depending in part on droplet size.

Twenty-seven plant incidents were found, with paraquat as the probable or highly probable cause
in ten. One incident was from a registered use and involved damage to ornamental plants from
paraquat use on peas. Four additional plant incidents attributed to registered uses of paraquat
were determined to be possibly caused by paraquat. Fifteen incidents of undetermined legality
were reported involving damage to various crops; of these, four were determined to have
probably causality and eleven to have possible causality. These incidents support the suggestion
that a potential for harm to plants is established from registered use of paraquat. For more
information on ecological incidents, see Section III.B.2.




                                                                                                                     23
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Aquatic Risks

It appears likely that paraquat only accumulates and persists in the environment when it is in a
non-bioavailable state and degrades rapidly when bioavailable. Because of these unique
properties of paraquat, the typical aquatic exposure assessment was modified. Acute aquatic
environmental exposures were modeled as spray drift only concentrations which vary with
application method (aerial vs. ground) and application rate. This assumes that the spray drift
enters the waterbody, causes a brief high concentration, and then quickly dissipates via
adsorption to clay in sediment.

Freshwater and Estuarine/Marine Fish and Aquatic-Phase Amphibians

Risk estimates showed no acute LOC exceedances for aquatic vertebrates from water column
exposure. Paraquat dissipates via adsorption to clay in sediment in aquatic environments,
therefore chronic RQs could not be calculated. However, when chronic toxicity endpoints, based
on growth, were conservatively screened against the acute estimated environmental
concentrations (EECs), the exposure to toxicity ratios were all less than or equal to 0.01 (LOC =
1) for all use patterns, indicating that the estimated exposure concentrations are less than those
expected to produce chronic effects.

Due to its fate characteristics, paraquat is not expected to remain long in the water column.
However, information from the open literature suggests that some species of fish and aquatic-
phase amphibians may be as much as an order-of-magnitude more sensitive than the
quantitatively usable fish endpoints used in the assessment. Nonetheless, when those endpoint
estimates were screened against the estimated environmental concentrations for worst-case
conditions, they did not suggest that risk conclusions would change with new data. Six incidents
were reported involving aquatic organisms, with paraquat suspected of being the primary cause
in four. These incidents suggest potential for harm to aquatic organisms from paraquat exposure.
The pathway of damage is possibly from oxygen sinks due to aquatic plant die-offs. The
available acute toxicity data do not suggest that fish will die from direct exposure. However,
estimated environmental concentrations are at or above the effects concentrations for algae and
so the scenario of algal die-offs resulting in aquatic animal mortality is supported. Fate
characteristics suggest that spray drift is a likely pathway.

Although the available toxicity data indicate that risks to aquatic vertebrates do not exceed
EPA’s LOCs, the open literature indicates that the risk to fish and aquatic-phase amphibians
from the use of paraquat cannot be precluded due to fish-kill incidents and the persistence of
adsorbed-phase paraquat.

Freshwater and Estuarine/Marine Invertebrates

Risk estimates showed no acute LOC exceedances for aquatic invertebrates from water column
exposure. However, when chronic toxicity endpoints, based on growth, reproduction, and
survival, were conservatively screened against the EECs, the exposure to toxicity ratios were all
less than 1 (LOC = 1) for all use patterns, indicating that the estimated exposure concentrations
are less than those expected to produce chronic effects.

                                                                                                   24
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov


Calculated risk to benthic organisms is heavily influenced by the length of time available for
accumulation to occur, as well as the scenario used for modeling exposure. Despite uncertainties,
using conservative assumptions showed that risk to benthic organisms is low from short-term
sediment exposure. However, when paraquat is allowed to accumulate in the sediment over time
(30-year exposure estimate), risk to benthic organisms may be a concern. Although freshwater
crustacea were more sensitive than freshwater insects or saltwater crustacea, all categories had
LOC exceedances when based on the most conservative EEC estimate.

Based on the available data, the risk to aquatic invertebrates from the use of paraquat is expected
to be low from water column exposure, but potentially of concern over time from sediment
exposure due to paraquat’s persistence when adsorbed to sediment. Long-term paraquat
accumulation in the sediment may reach amounts sufficient to cause reduced survival for benthic
invertebrates. Relevant amounts of accumulation may take years to occur but could potentially
place benthic organisms at risk.

Vascular and Non-Vascular Aquatic Plants

Risk estimates showed LOC exceedances to non-vascular aquatic plants (algae) from all
registered uses of paraquat and all application rates, with RQs ranging from 4 to 26. Vascular
aquatic plants were less sensitive and had no LOC exceedances. The weight of evidence shows
that aquatic plants can be affected by paraquat exposure, but the amount of bioavailable paraquat
to which they are exposed is difficult to predict. As previously discussed, paraquat’s strong
adsorption to particles or sediment likely reduces its bioavailability to aquatic plants. Potential
effects likely depend on spray drift, and the presence of dissolved or particulate matter may also
influence the amount of paraquat that reaches aquatic plant tissue.

Based on the available data, risk to aquatic plants is expected from the use of paraquat.

       2. Ecological Incidents

The Incident Data System (IDS) provides information on the available ecological pesticide
incidents reported since registration and up to June 14, 2018, the date of the most recent search.
The Main IDS reported 7 incidents involving dogs and birds, 4 fish kills, 1 bee kill, and 27 plant
damage incidents. In terms of certainty of the incidents being caused by paraquat, 26 incidents
were determined to be of possible causality, 12 incidents are of probable causality, and one
incident is of highly probable causality. Most of these incidents were either of undetermined
legality or cases of misuse. One bird incident, one fish incident, and five plant incidents were
from registered uses. The Aggregate IDS reported 4 vertebrate wildlife incidents, 3 non-
vertebrate incidents, and 78 plant incidents.

Some of the incidents that were of undetermined legality involved mortality of dogs and several
birds. These cannot be attributed to registered use but do support a line of evidence that paraquat
can be toxic to terrestrial vertebrates. One bird incident involving Canada geese was from a
registered use on corn and of probable causality but also involved other pesticides. In this case,
however, paraquat was considered to be the pesticide present in the tank mix at an amount

                                                                                                 25
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

representing the highest acute toxicity to birds. One incident involved damage to two beehives
and was of possible causality but of undetermined legality. Additionally, many of the aggregate
incidents are likely bee incidents and are assumed to be from registered uses unless additional
information is provided to show otherwise.

These incidents suggest potential for harm to non-target aquatic and terrestrial animals, but
whether this potential extends to registered uses is not clearly substantiated. The potential for
damage to non-target plants is supported by at least five incidents associated with paraquat
registered use.

The Agency will continue to monitor ecological incident information as it is reported to the
Agency. Detailed analyses of these incidents are conducted if reported information indicates
concerns for risk to non-target organisms.

       3. Ecological and Environmental Fate Data Needs

No additional data are required to support this proposed interim registration review decision at
this time.

EPA is currently determining whether additional pollinator data are needed for paraquat. If the
Agency determines that additional pollinator exposure and effects data are necessary for
paraquat, then EPA will issue a DCI to obtain these data. For more information on the pollinator
studies that could be required, see Section III.B.1 – Terrestrial Invertebrates.

   C. Benefits Assessment

Paraquat provides a number of unique and often high benefits for crops with a high percent crop
treated (PCT), such as cotton, peanuts soybeans, and several others such as vineyards, fruit trees,
asparagus, artichoke, watermelon, and tree nuts (hazelnuts and pistachios). Benefits are also
apparent for crops with a relatively low PCT but for which large acreages are treated, such as
soybeans and fruiting vegetables. Unlike many other herbicides, paraquat is effective under low
temperatures and when weeds are not actively growing (e.g., early season seedbed preparation).
Rainfall soon after application has little or no effect on its performance, unlike most other
herbicides. Paraquat that contacts the soil is deactivated by tight adsorption to clay particles,
which allows it to be applied immediately before planting crops or seedling emergence. As a
broad-spectrum herbicide, paraquat is a substitute for glyphosate. Weed resistance to glyphosate
has meant that many growers have turned to paraquat, with a different mode of action than that
of glyphosate, for more effective weed control.

Benefits information for cotton, peanuts, and soybeans were analyzed separately, since these
three use sites account for about 64 percent of the total area treated (TAT) with paraquat and
nearly 63 percent of the pounds of active ingredient (lbs a.i.) applied from 2014-2018. The
benefits information for these commodities can be found below.




                                                                                                    26
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Cotton

Cotton is one of the crops with the highest usage of paraquat. Paraquat is important in cotton for
weed control and as a harvest aid. It is one of the top herbicides used to target and control some
of the most problematic weed pests in cotton such as redroot pigweed, Palmer amaranth, and
marestail. Based on the available usage data, paraquat is also a top option for growers wishing to
control volunteer cotton (mostly in Texas). In addition, paraquat is an important part of
managing herbicide-resistant weeds. The majority of paraquat is applied before crop emergence.
Herbicide alternatives (i.e., preplant, burndown) to paraquat in cotton are glyphosate,
flumioxazin, and glufosinate.

Paraquat also has high benefits as a harvest aid/desiccant when used on cotton; it is one of the
top harvest aids used by growers in cotton. Poor weather events can significantly impact the
quality and yield of a cotton crop. Growers usually pay attention to approaching weather systems
in the time just prior to harvest and will ultimately harvest sooner if a weather event is
approaching. Given the rapid effects and rain-fastness that are unique to paraquat, other
chemistries cannot replace this specific use as a cotton desiccant for emergency harvest scenarios
common through U.S. cotton production. Potential alternative desiccants are sodium chlorate and
protoporphyrinogen oxidase (PPO) inhibitor defoliant/desiccant products, which include
carfentrazone, fluthiacet-methyl, pyraflufen-ethyl, and flumiclorac pentyl ester.

Although there are alternatives for each aspect of paraquat’s use, there is no alternative that can
perform both the herbicidal and harvest aid functions. In addition, paraquat is an important part
of managing herbicide-resistant weeds. For these reasons, the use of paraquat has high benefits
for cotton.

Peanuts

Paraquat is a cost-effective broad-spectrum herbicide with a unique site of action in peanuts.
Peanut growers in the Southeastern and Southern Seaboard USDA production regions may find
paraquat to be beneficial as it provides quick control of emerged broadleaf and grass weeds,
including several yield-limiting weed pests. Additionally, paraquat does not have soil residual
activity which may result in crop injury. Paraquat is less important for production of peanuts in
the Prairie Gateway production region.

In the absence of paraquat, there would be no direct alternative and growers would likely replace
paraquat with different control strategies that are dependent on the application timing of
paraquat’s current use pattern. Growers would face increased herbicide costs when replacing
paraquat for field preparation, at-plant, and post-emergence use. Growers using paraquat for its
FIFRA Section 24(c) non-selective late season use may face yield loss or may be entirely unable
to harvest their crop if paraquat were unavailable.

In addition to altering control strategies in the absence of paraquat, some growers using strip
tillage may be forced to switch to conventional tillage, which would have consequences for soil
health and erosion. Paraquat also provides an important role in resistance management in
peanuts.

                                                                                                  27
  Docket Number EPA-HQ-OPP-2011-0855
  www.regulations.gov


  Soybeans

  The benefits of paraquat use in soybeans include effective control of glyphosate-resistant weeds,
  including Palmer amaranth species that can be particularly problematic in soybean production in
  the south, and the low cost of paraquat compared to other herbicides. There is no one-to-one
  herbicide replacement for paraquat in soybean. Without paraquat, soybean growers would
  require a minimum of two herbicides to replace it.

  The Paraquat Dichloride (PC# 061601) Use in Soybeans: Usage, Benefits and Impacts of
  Potential Mitigation focuses on the Delta and other southern soybean production regions, where
  the greatest amount of paraquat is used. To maintain an efficacy equal to paraquat, growers in the
  Delta could replace paraquat with a combination of alternative herbicides at an increased cost.

  Other Crops

  The Agency determined that the use of paraquat provides benefits for numerous crops and crop
  groups including artichoke, bulb vegetables, cucurbits, alfalfa, orchards, and vineyards. In
  addition, the chemical characteristics of paraquat are beneficial as a resistance management tool,
  where few alternatives are available, and for cool and wet applications. Paraquat can be used as
  an herbicide to control unwanted weeds or as a plant growth regulator with a variety of niche
  uses such as sucker control (orchard crops), desiccant used as a crop harvest aid (grains and
  tomato), and as an effective cover crop burndown (cucurbits).

  For more information on the benefits of paraquat, see Overview of Use, Benefits, and Impacts of
  Mitigation Assessment for Paraquat in Agricultural Settings; Paraquat Dichloride (PC# 061601)
  Use in Soybeans: Usage, Benefits and Impacts of Potential Mitigation; Paraquat Use on Peanut:
  Usage, Benefits, and Impacts of Potential Mitigation for Registration Review; and Paraquat
  Dichloride (Herbicide and Harvest Aid) Use, Usage, Benefits and Impacts of Potential
  Mitigation in Cotton, available in the paraquat docket.

IV.   PROPOSED INTERIM REGISTRATION REVIEW DECISION

      A. Proposed Risk Mitigation and Regulatory Rationale

  EPA has identified potential human health risks of concern to occupational handlers mixing,
  loading, and applying paraquat for various use scenarios. Potential post-application risks to
  workers and risks to bystanders from spray drift were also identified. In addition, paraquat poses
  potential ecological risks to mammals, birds (surrogates for reptiles and terrestrial-phase
  amphibians), terrestrial invertebrates, terrestrial plants, as well as some aquatic invertebrates
  (benthic species) and some aquatic plants (algae).

  To mitigate these potential risks, EPA is proposing to:
     • prohibit aerial application for all uses except cotton desiccation;
     • require a residential area drift buffer for cotton desiccation by aerial application

                                                                                                  28
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

   •   limit the single application maximum rate for alfalfa to 1.0 lb active ingredient per acre
       (ai/A);
   •   require enclosed cabs for applications to more than 80 acres in a 24-hour period;
   •   require PF10 respirators or enclosed cabs for applications to 80 acres or less in a 24-hour
       period;
   •   prohibit the use of mechanically pressurized handguns and backpack sprayers;
   •   require a 48-hour Restricted Entry Interval for all crop uses except for cotton desiccation;
   •   require a 7-day Restricted Entry Interval for cotton desiccation; and
   •   require mandatory spray drift management measures.

In evaluating potential risk mitigation for paraquat, EPA considered the risks, the benefits, and
the use pattern. Although there are potential risks of concern associated with the use of paraquat,
with the adoption of the mitigation measures discussed in this section, any remaining potential
worker and/or ecological risks are outweighed by the benefits associated with the use of
paraquat. The registrants have agreed to the proposed mitigation in principle. For more
information on the benefits of paraquat, see Section III.C.

EPA is also proposing label changes to address generic labeling requirements for all paraquat
products and uses. These proposed label changes include:
   • an herbicide resistance management statement;
   • a non-target organism advisory;
   • maintaining existing PPE on all non-bulk paraquat products with closed transfer systems;
   • standardization of paraquat label metrics, such as maximum annual application rates,
       maximum annual numbers of applications, and minimum retreatment intervals;
   • updated glove label language; and
   • an updated Restricted Use Pesticide (RUP) statement

In addition to the mitigation and label changes being proposed, the Agency would like to provide
clarification on the topic of “safening” agents, such as stenches, emetics, and dyes, added to
paraquat products. While most paraquat products are formulated with safening agents to deter
bringing the product close to the face and swallowing, EPA does not have a registration standard
for these agents. The addition of stenches, emetics, and dyes to paraquat products is at the
discretion of the registrants, although all such agents added to paraquat products must be listed
on the confidential statement of formula.

The expected impacts of the proposed mitigation are presented below by mitigation measure.
The Agency encourages submission of comments about these and other possible impacts of the
proposed mitigation measures. For more information, see the Overview of Use, Benefits, and
Impacts of Mitigation Assessment for Paraquat in Agricultural Settings; Paraquat Dichloride
(PC# 061601) Use in Soybeans: Usage, Benefits and Impacts of Potential Mitigation; Paraquat
Use on Peanut: Usage, Benefits, and Impacts of Potential Mitigation for Registration Review;
and Paraquat Dichloride (Herbicide and Harvest Aid) Use, Usage, Benefits and Impacts of
Potential Mitigation in Cotton, available in the paraquat docket.




                                                                                                 29
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

       1. Prohibit Aerial Application for All Uses Except Cotton Desiccation

To mitigate potential risks to occupational handlers and residential bystanders and to reduce
significant ecological risks, the Agency is proposing to prohibit aerial application of paraquat for
all uses except cotton desiccation. For occupational handler scenarios, prohibiting aerial
application would fully mitigate potential risks from this application method to mixers/loaders,
applicators, and flaggers. In conjunction with the spray drift management measures and
residential buffers discussed in Section IV.A.2. below also being proposed by the Agency, the
prohibition of aerial application would fully mitigate potential risks to bystanders from spray
drift. Potential risks to mammals, birds, and non-target plants would also be significantly reduced
by the prohibition of aerial application combined with spray drift management measures.

According to feedback from cotton producers and extension specialists, aerial application of
paraquat is critical for timely desiccation of cotton crops prior to harvest. This use is especially
important among western production regions where field sizes are significantly larger, requiring
aerial application to harvest the cotton in a timely manner. In response to this need, EPA is
proposing to retain the use of aerial application for cotton desiccation.

Based on the difference in aerial and state-level use patterns, the impacts of prohibiting aerial
application for desiccation on cotton are expected to be concentrated in certain regions. There are
many cotton growing states that have reported some recent use of paraquat aerially; however, the
following four states comprise most (i.e., 95%) of the cotton acres treated aerially with paraquat:
Arizona, California, Louisiana, and Texas. The cancellation of aerial applications could be
highly impactful for states like Arizona and California, and certain regions of Texas and
Louisiana, but not very impactful for other cotton growing states that do not have significant
aerial use of paraquat.

In order to substantiate this proposal to retain aerial application for cotton desiccation and to
more fully understand the scope of aerial application of paraquat, the Agency is seeking
additional information on when this application method is used, for what purpose (e.g., for
herbicidal or desiccation purposes) and on what crops. The Agency encourages commenters to
provide comments, data submissions, or references to additional information related to the
proposal to retain aerial application of paraquat for cotton desiccation and to cancel it for all
other uses (including cotton herbicidal use).

Impacts of Prohibiting Aerial Applications for All Uses Except Cotton Desiccation

Prohibiting aerial applications is likely to have little impact for most crops, as aerial application
only accounts for 3% of all paraquat-treated acres.

Some growers may choose to use alternatives if they cannot apply paraquat aerially. The
estimated impacts for growers who need to use alternatives in the absence of paraquat are
declines in per acre net revenue of up to 7% (or $9/acre) for herbicide applications and declines
of up to 3% (or $4/acre) for harvest aid applications. Most alternatives can be applied aerially in
cotton. However, this alternative impact analysis does not explicitly take application method into
account. Over 85% of all aerial applications of paraquat in cotton are as a harvest aid, so acres

                                                                                                    30
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

and states using paraquat as a harvest aid would be most impacted by this change. Paraquat is
very fast acting, which allows additional flexibility to desiccate and harvest the cotton crop
before rainfall, which can reduce the quality of the cotton fibers and lower the market value (e.g.,
lower price received per pound of lint). If growers need to harvest their cotton quickly with aerial
applications of paraquat, then impacts may be even greater than the estimated 3% per acre.

       2. Require a Residential Area Drift Buffer for Cotton Desiccation by Aerial
          Application

To fully mitigate residential bystander risk resulting from spray drift associated with aerial
application (MOEs for children 1<2 years old = 12 to 99 (depending on application rate and
droplet size); LOC = 100), the Agency is requiring a no-spray buffer from residential areas.
Residential areas include schools, homes, playgrounds, parks, recreational areas, athletic fields,
residential lawns, gardens, and other areas where children may be present. For applications of
more than 0.6 lbs a.i./A, a buffer of 75 feet is required to reach an acceptable MOE (MOE for 1.0
lbs a.i./A (medium to coarse droplet size) = 110; LOC = 100). For applications of 0.6 lbs a.i./A
or lower, a buffer of 50 feet is required to reach an acceptable MOE (MOE for 0.6 lbs a.i./A
(medium to coarse droplet size) = 130; LOC = 100). Potential risks to mammals, birds, and non-
target plants would also be reduced by requiring a buffer.

Impacts of Requiring a Residential Area Drift Buffer for Cotton Desiccation by Aerial
Application

The requirement of a residential area drift buffer for aerial applications may require growers to
remove land from production or use an alternative that is potentially less effective and/or more
expensive in those areas, thus decreasing gross revenue per acre. The impacts for using an
alternative in the absence of paraquat in cotton were presented in the previous section. In this
section, estimates are provided for two types of buffers on a rectangular cotton field: a one-sided
buffer and a four-sided (i.e., perimeter) buffer. A one-sided buffer may be required to protect
bystanders or other people against exposure who are near one side of a field. A four-sided buffer
would protect bystanders on all four sides, and reduce the extent of ecological risks on all four
sides.

For a one-sided, in-field buffer, estimated impacts, in terms of a reduction in the land available
for production, range from 2% for a 50-foot buffer to 6% for a 75-foot buffer. In monetary terms,
this reduction due to the proposed buffer requirement is equal to a decline in gross revenue
ranging from $12 to $162 per acre.

For a four-sided, in-field buffer, estimated impacts in terms of a reduction in the land available
for production, range from 6% for a 50-foot buffer to 17% for a 75-foot buffer. In monetary
terms, this reduction due to the buffer requirement, is equal to a decline in gross revenue ranging
from $35 to $467 per acre.

The impacts per acre are quite high for some scenarios (e.g., fields/acres with lower gross
revenue). These cotton growers may opt to use ground applications if possible. However, in the
event of inclement weather, it may not be possible to use ground equipment. Therefore, as was

                                                                                                 31
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

previously stated, if growers needed to harvest their cotton quickly with paraquat, then impacts
may be even greater than the 3% decline that was previously estimated.

       3. Limit Single Application Maximum Rate for Alfalfa to 1.0 lb ai/A

In order to fully mitigate potential post-application risks to occupational handlers for alfalfa, the
Agency is proposing to limit the single application maximum rate for alfalfa to 1.0 pound of
active ingredient per acre (lb ai/A). At the currently labeled single application maximum rate of
1.5 lb ai/A, the MOE on Day 0 after application is 68, which is of concern to the Agency (LOC =
100). At the proposed reduced rate of 1.0 lb ai/A, the MOE on Day 0 after application is 100,
which is no longer of concern.

Impacts of Limiting Single Application Maximum Rate for Alfalfa to 1.0 lb ai/A

Usage data and discussions with stakeholders suggest that all single paraquat applications to
alfalfa are made at or below 1.0 lb ai/A, so there are no economic impacts anticipated from this
mitigation.

       4. Require Enclosed Cabs for Applications to More Than 80 Acres in a 24-hour
          Period

To mitigate potential inhalation risks to applicators, the Agency is distinguishing between lower
(80 acres or less) and higher acreage (more than 80 acres) applications. Based on the Paraquat
Dichloride: Draft Human Health Risk Assessment in Support of Registration Review, an
individual making higher acreage applications within a 24-hour period may experience greater
potential risks of concern than lower acreage applications within the same timeframe due to
higher expected exposure. In order to offer the most protection to applicators, the Agency is
proposing to require enclosed cabs for any individual making higher acreage applications in a
24-hour period. Enclosed cabs must have a nonporous barrier that completely surrounds the
occupants and prevents contact with pesticides outside of the cab. The inhalation MOEs for
higher acreage applications, using enclosed cabs, range from 52 to 170 compared to MOEs
ranging from 3.1 to 10 without enclosed cabs (LOC = 100). There are only three higher acreage
scenarios that have residual risks of concern with enclosed cabs, not including the scenario for
alfalfa and clover, which is mitigated by the proposed label rate reduction. The MOEs for the
three remaining scenarios of concern are 52, 65, and 87.

The Agency notes that the estimated inhalation MOEs for paraquat are based on upper
respiratory portal of entry effects that can result from exposure to spray particles in the inhalable
range. The unit exposure data used to assess inhalation exposures are based on particles in the
inhalable range; however, these data were derived from nozzles generating smaller particle sizes
than those that would be used to generate medium or coarser particles per the proposed paraquat
mitigation. Therefore, the estimated inhalation MOEs may be conservative since a larger fraction
of the particles generated during paraquat applications made according to label instructions
would be expected to fall above the inhalable range, potentially resulting in lower inhalation
exposures than those presented in the DRA. These conservative estimates, combined with the


                                                                                                  32
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

high benefits of paraquat discussed in Section III.C., justify the residual risks from the remaining
scenarios of concern.

Impacts of Requiring Enclosed Cabs for Applications to More than 80 Acres in a 24-hour Period

The Agency assumes that growers not currently in possession of the proper enclosed cab
application equipment would most likely be forced to consider alternative herbicide(s) without
these restrictions to replace paraquat usage. Growers depending on paraquat for either resistance
management, sucker control, and/or crop desiccation purposes may be inclined to either hire
applicators who can bring in the proper equipment or collaborate with neighboring farmers to
utilize their enclosed cab systems. In some cases, a grower may choose to purchase enclosed cab
equipment, such as a new tractor, although this would probably only happen when existing
equipment needed to be replaced.

Growers with fields that are more than 80 acres who do not have the capital to invest in a sprayer
with an enclosed cab and that do not select alternative herbicides may also opt to treat fields with
applications of paraquat made over multiple days while wearing a PF10 respirator.

       5. Require PF10 Respirators or Enclosed Cabs for Applications to 80 Acres or Less
          in a 24-hour Period

As mentioned above, the Agency is distinguishing between lower (80 acres or less) and higher
acreage (more than 80 acres) applications to mitigate potential inhalation risks to applicators.
The Agency is proposing to require PF10 respirators or enclosed cabs for individuals making
lower acreage applications (80 acres or less) within a 24-hour period. The MOEs for lower
acreage applications with enclosed cabs range from 130 to 520 (LOC = 100) and the MOEs for
lower acreage applications with PF10 respirators range from 76 to 310 (LOC = 100). The MOEs
for lower acreage applications without enclosed cabs or respirators range from 7.6 to 31 (LOC =
100). While there are residual potential risks from three of the lower acreage application
scenarios with PF10 respirators (MOEs = 76, 81, and 95), the option of applying with a
respirator is intended to provide flexibility to growers that do not have access to sprayers with
enclosed cabs. All of the lower acreage application scenarios are fully mitigated with enclosed
cabs.

As mentioned in Section IV.A.4 above, the estimated occupational inhalation MOEs may be
conservative based on the medium or coarser particle size mitigation proposed which are
expected to result in a higher proportion of particles falling within the inhalable range in the
inhalation unit exposure data than would be expected from paraquat applications made according
to label instructions. These conservative estimates, combined with the high benefits of paraquat
presented in section III.C., justify the residual risks from the remaining PF10 respirator scenarios
of concern, assuming growers do not have access to sprayers with enclosed cabs.




                                                                                                 33
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Impacts of Requiring PF10 Respirators or Enclosed Cabs for Applications to 80 Acres or Less in
a 24-hour Period

Growers of crops grown on less than 80 acres may already have PF10 respirators. Growers who
do not have respirators, however, would have to hire a commercial firm to make the application,
purchase a respirator, or use an alternative herbicide. Respirator costs are extremely variable
depending upon the protection level desired, disposability, comfort, and the kinds of vapors and
particulates being filtered. Based on information available to EPA, the cost of the respirators
(whether disposable or reusable) is relatively minor in comparison to the fit-test requirement
under the Worker Protection Standard. The agency expects that the average cost of a particulate
filtering facepiece respirator is lower than the average cost of an elastomeric half mask
respirator. The estimated cost of a respirator fit test, training and medical exam is about $180
annually. 8 The impact of the proposed respirator requirement is likely to be substantially lower
for a paraquat handler who is already using a respirator because the handler or handler’s
employer uses other chemicals requiring a respirator in the production system or as part of the
business (i.e., the handler or employer will only incur the cost of purchasing filters for the
respirator on a more frequent basis). In addition to monetary costs of respirators, the use of a
respirator can reduce productivity of workers, which could increase the time required to apply
paraquat and increase costs.

EPA acknowledges that requiring a respirator and the associated fit testing, training, and medical
evaluation places a burden on handlers or employers. However, the proper fit and use of
respirators is essential to accomplish the protections respirators are intended to provide. In
estimating the inhalation risks, and the risk reduction associated with different respirators, EPA’s
human health risk assessments assume National Institute for Occupational Safety and Health
(NIOSH) protection factors (i.e., respirators are used according to OSHA’s standards). If the
respirator does not fit properly, use of paraquat may cause unreasonable adverse effects on the
pesticide handler. Respirator fit tests are currently required by the Occupational Safety and
Health Administration (OSHA) for other occupational settings to ensure proper protection. 9

If an applicator opted to make lower acreage applications with an enclosed cab rather than a
respirator, they might incur the additional cost of purchasing a sprayer with an enclosed cab or
hire a commercial firm to make the application, which could also increase application costs.

If an applicator was unable to make lower acreage applications with a PF10 respirator or an
enclosed cab, they could use an alternative herbicide, which could increase treatment costs.

        6. Prohibit Mechanically Pressurized Handguns and Backpack Sprayers

For mechanically pressurized handguns, the dermal MOEs range from 12 to 24 and the
inhalation MOEs range from 13 to 16. For backpack sprayers, the dermal MOEs range from 21
to 190 and the inhalation MOEs range from 40 to 1,300. To fully mitigate potential risks to

8
  Economic Analysis of the Agricultural Worker Protection Standard Revisions. Biological and Economic Analysis
Division, Office of Pesticide Programs, U.S. EPA. 2015. p. 205. Available at www.regulations.gov, docket number
EPA-HQ-OPP-2011-0184-2522
9
  29 CFR § 1910.134

                                                                                                             34
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

occupational handlers (mixers, loaders, and applicators) from mechanically pressurized
handguns and backpack sprayers, the Agency is proposing to prohibit these application methods.

Impacts of Prohibiting Mechanically Pressurized Handguns and Backpack Sprayers

Because of the small acreage and often difficult terrain of non-agricultural use sites, it is likely
that applications to these sites would be made via handheld equipment. In areas where a
backpack sprayer or mechanically pressurized handgun would be most useful, an applicator
would have to choose a different active ingredient if applications of paraquat were not
permissible using this equipment type. Because paraquat is usually cheaper than most other
herbicide alternatives, switching to an alternative herbicide would likely result in increased
operating costs for non-agricultural weed control.

According to the available usage data, spot treatments were not reported for the PGR use of
paraquat and make up less than 2% of the herbicide applications of paraquat. Assuming that
small area treatments potentially made with mechanically pressurized handguns or backpack
sprayers are captured in spot treatment data, it does not appear that this mitigation would impact
a significant number of acres treated with paraquat.

           7. Require 48-hour Restricted Entry Interval for All Crop Uses Except for Cotton
              Desiccation

Paraquat is classified as Acute I for acute dermal, eye irritation, and primary skin irritation. As
such, a 48-hour REI is required under the Worker Protection Standard 10. Current REIs range
from 12 to 24 hours and workers do not typically need to re-enter paraquat treated areas less than
2 days after application.

Impacts of Requiring 48-hour Restricted Entry Interval for All Crops Except for Cotton
Desiccation

Given the timing of most paraquat application (early season burndown), the activities that are
likely to be most affected by this mitigation are planting or transplanting of crops into the field.
Growers may be able to accommodate these changes by re-ordering the activities they do for
field preparation in the early season prior to and just at planting or transplant.

The current REI for soybeans is 24 hours. The majority of paraquat is applied before crop
emergence, either as a burndown or preplant application. Both of these scenarios have few
requirements for growers to enter the field after an application of paraquat. For this reason, the
Agency expects that a 48-hour REI should have minimal impact on how soybean growers use
paraquat.

The current REI for peanuts is 12 hours. Applications of paraquat as a burndown or at-planting,
as well as early-post crop emergence (majority of applications), are unlikely to be impacted from
an increased REI of 48 hours due to the level of worker activities that would occur at these crop

10
     https://www.epa.gov/sites/production/files/2016-02/documents/chap-10-feb-2016.pdf

                                                                                                       35
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

stages. Further, as the FIFRA Section 24(c) uses of paraquat must be made at least 30 days prior
to harvest, it is unlikely that the increased REI would be overly burdensome to growers and
worker activities prior to harvest.

       8. Require 7-day Restricted Entry Interval for Cotton Desiccation

To mitigate potential post-application risks to workers from mechanical harvesting of cotton, the
Agency is proposing to require a longer REI of 7 days for cotton desiccation. The potential post-
application risks to cotton harvesters from module builder operators and picker operators
necessitate an REI of at least 7 days. For module builder operator scenarios, the MOE reaches
100 on Day 11 after application and for picker operator scenarios, the MOE reaches 100 on Day
20 after application. An REI of 11-20 days could have grower impacts that would essentially
render the product unusable in some agronomic settings. In light of the substantial benefits
conferred by paraquat use for cotton desiccation (see discussion in Section III.C above), the
Agency is proposing a 7-day REI for cotton desiccation. A shorter REI would not be protective
enough and a longer REI would essentially prohibit its use for cotton desiccation, which is a
critical use in certain situations.

In order to substantiate this proposal and to more fully understand post-application activities
associated with the mechanical harvesting of cotton, the Agency is seeking additional
information on how quickly workers need to re-enter the field after application of paraquat as a
desiccant on cotton. The Agency encourages commenters to provide comments, data
submissions, or references to additional information related to the proposed 7-day REI for cotton
desiccation.

Impacts of Requiring 7-day Restricted Entry Interval for Cotton Desiccation

An REI increase to 7 days would have impacts for cotton growers. Timing is an important factor
for the late season use of paraquat because up to three applications are allowed in one season and
the second application depends on the green leaves remaining and the rate applied in the first
application. The pre-harvest interval (PHI) for paraquat is 3 days, which is beneficial to growers
for the late season use. An REI increase to 7 days would have impacts on the use pattern of
paraquat, particularly in certain situations, such as late season use in Texas or when a poor
weather event or freeze is imminent in the Mid-South. Poor weather events such as rain and
freeze can significantly impact the quality and yield of a cotton crop. Growers usually pay close
attention to approaching weather systems in the time just prior to harvest and will ultimately
harvest sooner if a weather event is approaching. An REI increase to 7 days would impact timely
desiccation of cotton close to harvest. Impacts to quality and yield would likely occur for both
stripper- and spindle-harvested cotton.

       9. Spray Drift Management

The Agency is proposing label changes to reduce off-target spray drift and establish a baseline
level of protection against spray drift that is consistent across all paraquat products. In
conjunction with the prohibition of aerial application and residential buffers being proposed
above, reducing spray drift will resolve potential risks to bystanders. It will also reduce the

                                                                                                  36
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

extent of environmental exposure and risk to non-target plants and animals. Although the
Agency is not making a complete endangered species finding at this time, these label changes are
expected to reduce the extent of exposure and may reduce risk to listed species whose range
and/or critical habitat co-occur with the use of paraquat.

The Agency is proposing the following spray drift mitigation language to be included on all
paraquat product labels for products applied by liquid spray application. The proposed spray drift
language is intended to be mandatory, enforceable statements and supersede any existing
language already on product labels (either advisory or mandatory) covering the same topics. The
Agency is also providing recommendations which allow paraquat registrants to standardize all
advisory language on paraquat product labels. Registrants must ensure that any existing advisory
language left on labels does not contradict or modify the new mandatory spray drift statements
proposed in this PID, once effective.

   •   Applicators must not spray during temperature inversions.
   •   For ground boom applications, apply with the release height no more than 4 feet above
       the ground or crop canopy.
   •   For ground and aerial applications, do not apply when wind speeds exceed 10 miles per
       hour at the application site.
   •   For ground and aerial applications, select nozzle and pressure that deliver medium or
       coarser droplets as indicated in nozzle manufacturers’ catalogues and in accordance with
       American Society of Agricultural & Biological Engineers Standard 572 for ground
       applications and Standard 641 for aerial applications (ASABE S572 and S641).
   •   For aerial applications, apply with the release height no more than 10 feet above the
       ground or vegetative canopy, unless a greater application height is required for pilot
       safety
   •   For aerial applications, a no-spray buffer from residential areas must be observed. For
       applications of more than 0.6 lbs a.i./A, a buffer of 75 feet is required. For applications of
       0.6 lbs a.i./A or lower, a buffer of 50 feet is required.

In addition to including the spray drift restrictions on paraquat labels, all references to volumetric
mean diameter (VMD) information for spray droplets are proposed to be removed from all
paraquat labels where such information currently appears. The proposed new language above,
which cites ASABE S572 and S641, eliminates the need for VMD information.

Impacts of Droplet Size Restrictions

The Agency is considering requiring a droplet size requirement of medium or coarser droplets
for applications of paraquat. Currently, applications of paraquat do not have droplet size
restrictions (ex. EPA Reg# 100-1431, 82542-3, 5481-615). Paraquat controls weeds from
contacting plant foliage. Therefore, effective control of weeds with paraquat and other contact
herbicides is dependent on spray coverage. In general, smaller droplets provide greater coverage
of plant foliage than coarser droplets.

Growers must consider droplet size of individual pesticides when tank-mixing two or more
pesticides. Smaller droplet size may be necessary when tank-mixed with insecticides. Paraquat,
                                                                                                   37
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

however, is primarily tank mixed with other herbicides. University extension publications by
pesticide application specialists commonly recommend medium sized droplets for contact
herbicides such as paraquat to ensure adequate coverage of weed foliage (Grisso et al., 2009 11;
Wolf and Bretthauer 2009 12; Grisso 2019 13). Research has found that applications of paraquat
can provide efficacious weed control across a myriad of droplet sizes, including medium and
coarser droplet sizes (Douglas, 1968 14; McKinlay et al., 1974 15; Carroll, 2017 16; Ferguson et al,
2018 17; Peterson and Hay, 2018 18). Additionally, performance of paraquat was similar with fine
or medium droplets and Peterson and Hay (2018) concluded medium droplets were preferable to
fine droplets due to lower drift potential. Therefore, the Agency concludes that a droplet size
restriction of medium or coarser droplets should have little impact on how growers use paraquat.

Impacts of Release Height Proposal

The Agency is proposing a release height of four feet or less for ground boom applications for all
use sites. Spray release height is important to minimize overlap of spray from nozzles while
maintaining proper coverage. If nozzles are placed too low, they will not provide adequate
coverage and could lead to portions of the field not receiving pesticide. The Agency has
determined that a maximum release height of 4 feet allows adequate coverage for the majority of
nozzles.

The Agency is proposing a release height of ten feet or less for aerial applications. The Agency
considers a release height of 10 feet to be standard application practice and does not anticipate
any impacts.




11
   Grisso, R., P. Hipkins, S.D. Askew, L. Hipkins, and D. McCall. 2009. Nozzles: Selection and Sizing. Virginia
Cooperative Extension 442-032. Accessed 07/2020.
https://www.pubs.ext.vt.edu/content/dam/pubs_ext_vt_edu/442/442-032/BSE-262.pdf
12
   Wolf, R., and S. Bretthauer. 2009. Droplet Size Calibration: A New Approach to Effective Spraying. Kansas State
University Agricultural Experiment Station and Cooperative Extension Service. MF 2869. Accessed 03/2020.
https://www.bae.ksu.edu/faculty/wolf/PDF/MF2869%20Droplet%20Calibration.pdf
13
   Grisso, R. 2019. Droplet Chart / Selection Guide. Virginia Cooperative Extension 442-031. Accessed 03/2020.
https://www.pubs.ext.vt.edu/content/dam/pubs_ext_vt_edu/442/442-031/BSE-263.pdf
14
   Douglas, G. 1968. The Influence of Size of Spray Droplets on the Herbicidal Activity of Diquat and Paraquat.
Weed Res. 8: 205-212. Accessed 04/2020. https://doi.org/10.1111/j.1365-3180.1968.tb01423.x
15
   McKinlay, K.S., R. Ashford, and R. J. Ford, 1974. Effects of Droplet Size, Spray Volume, and Dosage on
Paraquat Toxicity. Weed Science Society of America 22: 31-34. Accessed 04/2020.
https://doi.org/10.1017/S0043174500036468
16
   Carroll, J.H. 2017. The Effects of Sprayer Speed and Droplet Size on Herbicide Burndown Efficacy. Theses and
Dissertations. 2435. Accessed 12/2019. http://scholarworks.uark.edu/etd/2435
17
   Ferguson, J.C., R.G. Chechetto, S.W. Adkins, A.J. Hewitt, B.S. Chauhan, G.R. Kruger, and C.C. O’Donnell.
2018. Effect of Spray Droplet Size on Herbicide Efficacy on Four Winter Annual Grasses. Crop Prot. 112: 118-124.
Accessed 04/2020. https://doi.org/10.1016/j.cropro.2018.05.020
18
   Peterson, D., and M. Hay. 2018. Controlling Tall, Thick Stands of Weeds in Wheat Stubble. Agronomy eUpdate.
Issue 705. Kansas State University Extension. Accessed 04/2020.
https://webapp.agron.ksu.edu/agr_social/m_eu_article.throck?article_id=1923

                                                                                                               38
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Impacts of Wind Speed Restriction

The Agency is considering a 10-mile per hour (mph) wind speed restriction for ground and aerial
applications of paraquat. Wind conditions vary across the U.S. and wind speed restrictions could
prevent timely applications of paraquat. Mandatory wind speed restrictions complicate weed and
crop management by reducing available time required to make applications. Limited information
on general applicator practices exists for people when applying pesticides; however, Bish and
Bradley (2017) 19 conducted a survey of more than 2,000 certified pesticide applicators in
Missouri and they found that most applicators are aware of wind speeds when making herbicide
applications, and that many typically apply at wind speeds of 10 mph or lower (more than 65
percent of Missouri applicators consider it too windy to spray above 10 miles per hour).
However, there are situations (e.g., when rain and other weather conditions are right for
application, when pest pressure is high, etc.) when applicators will spray at wind speeds greater
than 10 mph (approximately 35% percent of survey respondents). The Agency is not aware of
similar surveys of application practices in other parts of the county. The Agency welcomes
comments from growers and applicators about their application practices considering wind
speeds. Growers working in regions that typically encounter wind speeds of greater than 10 mph
may choose to use other products that do not have this restriction.

Impacts of Buffers for Aerial Application

See discussion in Section IV.A.2: Require a Residential Area Drift Buffer for Cotton Desiccation
by Aerial Application.

Interaction of Individual Components of Spray Drift Mitigation

Impacts of multiple mitigations could be compounded and further reduce the time in which
applicators could apply paraquat. For instance, applicators may deal with wind restrictions by
spraying early in the morning/late evenings when winds are calmer; however, temperature
inversions are more likely to occur several hours before sunset and can persist until 1-2 hours
after sunrise. As the window of application gets smaller, growers will be forced to switch to
products without these restrictions on short notice. Therefore, the alternative may be based on
availability and not performance, which could be costly and reduce weed control. Additionally,
growers may have situations where a tank is loaded and ready to spray, but they are not able to
spray due to prolonged weather conditions that prevent application due to mandatory
multilayered restrictions. In rare situations, there could be scenarios where applicators cannot
spray what is mixed in the tank for a long period of time and would need to dispose of a large
quantity of mixed herbicides in order to switch to an alternative mixture. There may be
additional concerns (e.g., tank clean-out when products settle out) when a loaded tank sits hours
and possibly days.




19
  Bish, M. and K.W. Bradley. 2017. Survey of Missouri Pesticide Applicator Practices, Knowledge, and
Perceptions. Weed Technology 31:165–177. Available at:
https://weedscience.missouri.edu/Pesticide%20Applicator%20Knowledge_2017.pdf

                                                                                                       39
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

        10. Herbicide Resistance Management

On August 24, 2017, EPA finalized a Pesticide Registration Notice (PRN) on herbicide
resistance management. 20 Consistent with the Notice, EPA is proposing the implementation of
herbicide resistance measures for existing chemicals during registration review, and for new
chemicals and new uses at the time of registration. In registration review, herbicide resistance
elements will be included in every herbicide PID.

The development and spread of herbicide resistant weeds in agriculture is a widespread problem
that has the potential to fundamentally change production practices in U.S. agriculture. While
herbicide resistant weeds have been known since the 1950s, the number of species and their
geographical extent has been increasing rapidly. Currently, there are over 250 weed species
worldwide with confirmed herbicide resistance. In the United States, there are over 155 weed
species with confirmed resistance to one or more herbicides.

Management of herbicide resistant weeds, both in mitigating established herbicide resistant
weeds and in slowing or preventing the development of new herbicide resistant weeds, is a
complex problem without a simple solution. Coordinated efforts of growers, agricultural
extension, academic researcher, scientific societies, pesticide registrants, and state and federal
agencies are required to address this problem.

EPA is proposing to require measures for the pesticide registrants to provide growers and users
with detailed information and recommendations to slow the development and spread of herbicide
resistant weeds. This is part of a more holistic, proactive approach recommended by crop
consultants, commodity organizations, professional/scientific societies, researchers, and the
registrants themselves.

        11. Non-Target Organism Advisory

The Agency is also proposing the addition of a non-target organism advisory. The protection of
pollinating organisms is a priority for the Agency. Given that paraquat is toxic to plants, spray
drift from its use may negatively impact forage and habitat of pollinators and other non-target
organisms. It is the Agency’s goal to reduce spray drift whenever possible and to educate
growers on the potential for indirect effects on the forage and habitat of pollinators and other
non-target organisms. Therefore, EPA is proposing non-target organism advisory language to be
placed on paraquat labels to address this potential concern.

        12. Additional Label Changes

In addition to the above-mentioned proposed mitigation, EPA is also proposing the following
label changes to address generic labeling requirements and ensure consistency across all paraquat
products and uses:


20
 PRN 2017-2, “Guidance for Herbicide Resistance Management Labeling, Education, Training, and Stewardship”.
Available at https://www.epa.gov/pesticide-registration/pesticide-registration-notices-year

                                                                                                         40
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Maintaining Personal Protective Equipment

As of December 2020, all non-bulk paraquat product containers (<120 gallons) will be
distributed in containers incorporating closed transfer systems. 21 According to the WPS, when
handlers use closed systems, handler PPE requirements may be reduced or modified as specified
in the WPS. However, due to the potential risks to occupational handlers, paired with paraquat’s
incident history, the Agency is proposing to maintain existing PPE on all labels, in addition to
the closed transfer system requirement. The closed transfer system requirement is meant to
provide additional protection to occupational handlers when mixing and loading. It is not meant
to be a substitute for PPE.

The closed transfer system requirement does not apply to bulk paraquat products (≥120 gallons)
but users are still required to wear PPE when mixing and loading to or from bulk containers.

Standardizing Label Metrics

There are currently 33 Section 3 registrations and 47 Section 24(c) registrations for paraquat,
some of which are missing information regarding application metrics. EPA is proposing to
update all paraquat labels to current standards. The components of the label the Agency proposes
to update are as follows:

•    maximum number of applications per 12-month period;
•    maximum annual application rates for each use; and
•    minimum retreatment intervals.

The Agency proposes that these parameters be clearly defined on every label in order to establish
better consistency and clarity across all paraquat labels. The Agency also proposes the
standardization of units of measurement for these parameters. Maximum single and annual
application rates should be presented as pounds of active ingredient per acre (lbs ai/A). The
application metrics for each registered use of paraquat can be found in Table B.2 in Appendix B.

The Agency encourages commenters to provide additional information for registered uses that
are missing application metrics.

Updated Glove Label Language

The Agency is requiring an update to gloves statements to be consistent with Chapter 10 of the
Label Review Manual. In particular, the Agency is requiring the removal of reference to specific
categories in EPA’s chemical-resistance category selection chart and requiring that labels specify
the appropriate glove types to use. All statements that refer to the chemical resistance category
selection chart are required to be removed from paraquat labels, as they might cause confusion
for users. These statements are required to be replaced with specific chemical-resistant glove


21
 Paraquat Dichloride Human Health Mitigation Decision. 2016.
Available at https://www.regulations.gov/document?D=EPA-HQ-OPP-2011-0855-0112

                                                                                               41
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

types, as appropriate. This minor clarification does not fundamentally change the personal
protective equipment that workers are currently required to use.

Updated Restricted Use Pesticide (RUP) Statement

In order to provide clarity regarding the sale of paraquat products, the Agency is proposing to
remove any mention of retail sale from the RUP statement on paraquat labels. The Agency is
also proposing to add language to the RUP statement that will allow truck drivers who are not
certified applicators to transport containers of paraquat that have been opened, provided certain
conditions are met. The RUP statement should be updated to say:

       “To be used by certified applicators only – NOT to be used by uncertified persons
       working under the supervision of a certified applicator, except that uncertified persons
       may transport containers as provided under Directions for Use.”


   B. Tolerance Actions

The Agency is proposing to make modifications to the paraquat tolerances to be consistent with
the OECD rounding class practice and/or to revise certain commodity definitions (see Appendix
E). The Agency intends to undertake these tolerance actions pursuant to its Federal Food, Drug
Cosmetic Act (FFDCA) authority.

The Agency is also proposing that some U.S. tolerances be increased to harmonize with Codex.
Refer to Section III.A.3 and Appendix F for details.

   C. Proposed Interim Registration Review Decision

In accordance with 40 CFR §§ 155.56 and 155.58, the Agency is issuing this PID. Except for the
Endocrine Disruptor Screening Program (EDSP) and the Endangered Species Act (ESA)
components of this case, the Agency has made the following proposed interim decision: (1) no
additional data are required at this time; and (2) changes to the affected registrations and their
labeling are needed at this time, as described in Section IV.A and Appendices A and B.

In this PID, the Agency is making no human health or environmental safety findings associated
with the EDSP screening of paraquat, nor is it making a complete endangered species finding.
Although the Agency is not making a complete endangered species finding at this time, the
proposed mitigation described in this document is expected to reduce the extent of environmental
exposure and may reduce risk to listed species whose range and/or critical habitat co-occur with
the use of paraquat. The Agency’s final registration review decision for paraquat will be
dependent upon the result of the Agency’s ESA assessment and any needed § 7 consultation with
the Services and an EDSP FFDCA § 408(p) determination.




                                                                                                  42
 Docket Number EPA-HQ-OPP-2011-0855
 www.regulations.gov

     D. Data Requirements

 The Agency does not anticipate calling-in additional data for registration review of paraquat at
 this time. EPA will consider requiring submission of pollinator data as a separate action.

 The analytical reference standard for paraquat must be submitted to EPA’s National Pesticide
 Standards Repository (see https://www.epa.gov/pesticide-analytical-methods/national-pesticide-
 standard-repository).

V.   NEXT STEPS AND TIMELINE

     A. Proposed Interim Registration Review Decision

 A Federal Register Notice will announce the availability of this PID for paraquat and will allow a
 60-day comment period. If there are no significant comments or additional information
 submitted to the docket during the comment period that leads the Agency to change its proposed
 interim decision, EPA may issue an interim registration review decision for paraquat. However, a
 final decision for paraquat may be issued without the Agency having previously issued an
 interim decision. A final decision on the paraquat registration review case will occur after: (1) an
 EDSP FFDCA § 408(p) determination, and (2) an endangered species determination under the
 ESA and any needed § 7 consultation with the Services.

     B. Implementation of Mitigation Measures

 Once the Interim Registration Review Decision is issued, the paraquat registrants must submit
 amended labels that include the label changes described in Appendices A and B. The revised
 labels and requests for amendment of registrations must be submitted to the Agency for review
 within 60 days following issuance of the Interim Registration Review Decision in the docket.




                                                                                                    43
         Docket Number EPA-HQ-OPP-2011-0855
         www.regulations.gov


         Appendix A: Summary of Proposed Actions for Paraquat
Registration Review Case#: 0262
PC Code: 061601, 061603
Chemical Type: Herbicide
Chemical Family: Bipyridylium
Site of Action: Photosystem I Electron Diverter
   Affected Population(s) Source of Exposure         Route of Exposure      Duration of       Potential Risk(s) of    Proposed Actions    Comment
                                                                              Exposure             Concern
Occupational Handlers       Aerial and ground     Inhalation and dermal   Short and       -Inhalation toxicity   -Require enclosed cabs
(mixing, loading, applying) application                                   intermediate                           -Require PF10
                                                                          term                                   respirators
                                                                                                                 -Prohibit aerial
                                                                                                                 application (except for
                                                                                                                 cotton desiccation)
                                                                                                                 -Prohibit mech.
                                                                                                                 pressurized
                                                                                                                 handgun/backpack
Occupational Post-        Residues on treated Dermal                      Short and       -Skin damage/corrosion -Increase REI           Risks for alfalfa
Application (scouting and sites                                           intermediate                           -Decrease single        (scouting) and
harvesting)                                                               term                                   application maximum cotton
                                                                                                                 rate for alfalfa        (harvesting)
Residential Bystanders     Aerial and ground      Dermal and incidental   Short and       -Lung effects          -Prohibit aerial        Spray drift risk
                           application            oral                    intermediate    -Skin damage/corrosion application (except for concern is from
                                                                          term                                   cotton desiccation)     aerial
                                                                                                                 -Require a buffer for applications
                                                                                                                 cotton desiccation by
                                                                                                                 aerial application
                                                                                                                 -Require spray drift
                                                                                                                 management measures
Mammals                    Dietary                Ingestion               Acute and       -Mortality             -Prohibit aerial
                                                                          chronic         -Growth                application (except for
                                                                                                                 cotton desiccation)


                                                                                                                                                     44
          Docket Number EPA-HQ-OPP-2011-0855
          www.regulations.gov

                                                                                                -Require spray drift
                                                                                                management measures
Birds                    Dietary            Ingestion           Acute and   -Reproduction       -Prohibit aerial
                                                                chronic     -Food consumption   application (except for
                                                                                                cotton desiccation)
                                                                                                -Require spray drift
                                                                                                management measures
Pollinators              Dietary            Spray contact and   Acute       -Acute toxicity
                                            ingestion
Terrestrial Plants       Spray drift        Foliar absorption               -Emergence          -Prohibit aerial
                                                                            -Growth             application (except for
                                                                                                cotton desiccation)
                                                                                                -Require spray drift
                                                                                                management measures
Benthic Invertebrates    Runoff and spray   Sediment            Chronic     -Growth             -Prohibit aerial        Bioavailability
                         drift                                              -Survival           application (except for may be limited
                                                                            -Reproduction       cotton desiccation)
                                                                                                -Require spray drift
                                                                                                management measures
Aquatic Plants (Algae)   Runoff and spray   Surface water and               -Cell density       -Prohibit aerial
                         drift              sediment                        -Frond number       application (except for
                                                                                                cotton desiccation)
                                                                                                -Require spray drift
                                                                                                management measures




                                                                                                                                  45
     Docket Number EPA-HQ-OPP-2011-0855
     www.regulations.gov

          Appendix B: Proposed Labeling Changes and Clarifications for Paraquat Products

Table B.1.: Proposed Label Language for Paraquat Products
     Description                                          Proposed Label Language for Paraquat Products                                           Placement on Label
                                                                           End Use Products
                        Note to registrant:                                                                                                      Front Panel, upper right
                            • Include the name of the ACTIVE INGREDIENT in the first column                                                      quadrant.
                            • Include the word “GROUP” in the second column                                                                      All text should be black,
                                                                                                                                                 bold face and all caps
                            • Include the SITE OF ACTION CODE in the third column (for herbicides this is the                                    on a white background,
                            Mechanism of Action, for fungicides this is the FRAC Code, and for insecticides this is the                          except the mode of
                            Primary Site of Action)                                                                                              action code, which
 Site of Action Group       • Include the type of pesticide (i.e., HERBICIDE or FUNGICIDE or INSECTICIDE) in                                     should be white, bold
                                                                                                                                                 face and all caps on a
 Number 22                  the fourth column.                                                                                                   black background; all
                                                                                                                                                 text and columns should
                                                                                                                                                 be surrounded by a
                                                                                                                                                 black rectangle.
                           PARAQUAT
                                                   GROUP                             22                                 HERBICIDE
                          DICHLORIDE


 Prohibit Aerial                                                                                                                                 Application Directions,
 Application for All                                                                                                                             under “Methods of
 Uses Except Cotton                                                                                                                              Application” and
                        “Do not apply this product aerially, except for cotton desiccation.”                                                     Restrictions and
 Desiccation
                                                                                                                                                 Precautions, under “Use
                                                                                                                                                 Restrictions”
 Limit Single                                                                                                                                    Crop Use Directions,
 Application                                                                                                                                     under “Alfalfa”
 Maximum Rate for       “Do not exceed 1.0 lb ai/A for a single application of paraquat-containing products for all combined uses.”
 Alfalfa
 Require Enclosed       “When applying to more than 80 acres in a 24-hour period, applications must be made using an enclosed cab. Enclosed      Engineering Controls
 Cabs                   cabs must have a nonporous barrier that totally surrounds occupant and prevents contact with pesticides outside of the
                        cab.”


                                                                                                                                                                  46
    Docket Number EPA-HQ-OPP-2011-0855
    www.regulations.gov

    Description                                        Proposed Label Language for Paraquat Products                                              Placement on Label
Require PF10                                                                                                                                     In the Personal
Respirator           “When applying to 80 acres or less in a 24-hour period, if not using an enclosed cab, applicators must wear a minimum       Protective Equipment
                     of a NIOSH-approved particulate respirator with any N*, R or P filter, NIOSH approval number prefix TC-84A; OR a            (PPE) within the
                     NIOSH-approved powered air purifying respirator with an HE filter with NIOSH approval number prefix TC-21C.”                Precautionary
                                                                                                                                                 Statements and
                     *Drop the “N” option if there is oil in the product’s formulation and/or the product is labeled for mixing with oil-        Agricultural Use
                     containing products.                                                                                                        Requirements, if
                                                                                                                                                 applicable
Prohibit                                                                                                                                         Application Directions,
Mechanically                                                                                                                                     under “Methods of
Pressurized          “Do not apply this product by mechanically pressurized handgun or backpack sprayer. Application by manually                 Application” and
Handguns and         pressurized handwand is permitted.”                                                                                         Restrictions and
Backpack Sprayers                                                                                                                                Precautions, under “Use
                                                                                                                                                 Restrictions”
Require 48-Hour      “For all applications except cotton desiccation: Do not enter or allow worker entry into treated areas during the           Agricultural Use
REI                  restricted entry interval (REI) of 48 hours.”                                                                               Requirements
Require 7-Day REI                                                                                                                                Agricultural Use
for Cotton           “For cotton desiccation applications: Do not enter or allow worker entry into treated areas during the restricted-entry     Requirements
Desiccation          interval (REI) of 7 days.”

Standardize Label    The following parameters should be clearly defined on all labels:                                                           Crop Use Directions
Metrics
                         1.   maximum annual number of applications
                         2.   maximum annual application rates
                         3.   minimum retreatment intervals

                     Refer to Table B.2. for specific application metrics by crop.
Update Engineering                                                                                                                               Under the Engineering
Controls Statement   Replace existing Engineering Controls Statement with the following language:                                                Controls Statement
                     “Handlers performing mixing and loading activities using paraquat closed systems may not reduce or modify handler
                     PPE requirements as described in 40 CFR 170.607 of the Worker Protection Standard for agricultural pesticides.”
Updated Gloves                                                                                                                                   In the Personal
                     Update the gloves statements to be consistent with Chapter 10 of the Label Review Manual. In particular, remove
Statement                                                                                                                                        Protective Equipment
                     reference to specific categories in EPA’s chemical-resistance category selection chart and list the appropriate chemical-
                                                                                                                                                 (PPE) within the
                     resistant glove types to use.
                                                                                                                                                 Precautionary
                                                                                                                                                 Statements and


                                                                                                                                                                    47
    Docket Number EPA-HQ-OPP-2011-0855
    www.regulations.gov

    Description                                         Proposed Label Language for Paraquat Products                                                Placement on Label
                                                                                                                                                    Agricultural Use
                                                                                                                                                    Requirements, if
                                                                                                                                                    applicable
Updated Respirator    [Note to registrant: If your end-use product only requires protection from particulates only (low volatility), use the        In the Personal
Language              following language:]                                                                                                          Protective Equipment
                      “Wear a minimum of a NIOSH-approved particulate filtering facepiece respirator with any N*, R or P filter; OR a               (PPE) within the
                      NIOSH-approved elastomeric particulate respirator with any N*, R or P filter; OR a NIOSH-approved powered air                 Precautionary
                      purifying respirator with HE filters.”                                                                                        Statements

                      *Drop the “N” option if there is oil in the product’s formulation and/or the product is labeled for mixing with oil-
                      containing products.
Restricted Use        Remove all mention of retail sale from RUP statement. Statement should read:                                                  RUP box
Pesticide Statement   “To be used by certified applicators only – NOT to be used by uncertified persons working under the supervision of a
                      certified applicator, except that uncertified persons may transport containers as provided under Directions for Use.”
Conditions for        “Persons who are not certified applicators may transport containers of paraquat that have been opened, subject to the         Directions for Use
Transportation of     following conditions:
Paraquat by                     • Closures have been applied by a certified applicator to all openings on the paraquat container, including
Uncertified Persons                 tank cars, so the closures are secured against loosening and prevent any non-negligible release of
                                    paraquat from the openings.
                                • Each opening on portable containers containing non-negligible amounts of paraquat must have a tamper-
                                    evident device applied by a certified applicator, a one-way valve, or both for portable refillable containers
                                    used to sell or distribute pesticides.
                                • Containers of paraquat not permanently attached to a motor vehicle must be secured against shifting,
                                    including relative motion between packages, within the vehicle.
                                • Truck drivers who are not certified applicators must not transfer paraquat or any formulation containing
                                    paraquat into or out of the container or tank car.
                                • Truck drivers who are not certified applicators must have no contact with or access to paraquat or any
                                    formulation containing paraquat.
                                • Any full or emptied portable containers of paraquat must be delivered to a certified applicator, to a
                                    secured and locked storage facility controlled by the certified applicator, or to a licensed waste disposal
                                    facility.
                                • A certified applicator must ensure that truck drivers understand the risks associated with paraquat, the
                                    consequences of misuse, and the conditions outlined herein.”




                                                                                                                                                                       48
    Docket Number EPA-HQ-OPP-2011-0855
    www.regulations.gov

    Description                                           Proposed Label Language for Paraquat Products                                                  Placement on Label
Non-target              “NON-TARGET ORGANISM ADVISORY: This product is toxic to plants and may adversely impact the forage and                          Environmental Hazards
Organism Advisory       habitat of non-target organisms, including pollinators, in areas adjacent to the treated site. Protect the forage and
                        habitat of non-target organisms by following label directions intended to minimize spray drift.”

HERBICIDE                                                                                                                                               Directions for Use, prior
RESISTANCE              Include resistance management label language for herbicides from PRN 2017-1 and PRN 2017-2                                      to directions for specific
MANAGEMENT:             (https://www.epa.gov/pesticide-registration/pesticide-registration-notices-year)                                                crops under the heading
Weed Resistance                                                                                                                                         “WEED
Management                                                                                                                                              RESISTANCE-
                                                                                                                                                        MANAGEMENT”
Additional                                                                                                                                              Directions for Use
Required Labelling
Action
Applies to all
products delivered      Remove information about volumetric mean diameter from all labels where such information currently appears.
via liquid spray
applications

Spray Drift             “MANDATORY SPRAY DRIFT MANAGEMENT                                                                                               Directions for Use, in a
Management              Aerial Applications (for cotton desiccation):                                                                                   box titled “Mandatory
Application             • Do not release spray at a height greater than 10 ft above the ground or vegetative canopy, unless a greater                   Spray Drift
Restrictions for all       application height is necessary for pilot safety.                                                                            Management” under the
products delivered      • Do not apply within 50-75 feet of a residential area. (For applications of more than 0.6 lbs a.i./A, a buffer of 75           heading “Aerial
via liquid spray           feet is required. For applications of 0.6 lbs a.i./A or lower, a buffer of 50 feet is required.) Residential areas include   Applications”
application and allow      schools, homes, playgrounds, parks, athletic fields, residential lawns, gardens, and other areas where children may
aerial application         be present.                                                                                                                  Placement for these
                        • Applicators are required to use a medium or coarser droplet size (ASABE S572).                                                statements should be in
                            Do not apply when wind speeds exceed 10 mph at the application site. Applicators must use ½ swath displacement              general directions for
                            upwind at the downwind edge of the field.                                                                                   use, before end use-
                        • The boom length must not exceed 65% of the wingspan for airplanes or 75% of the rotor blade diameter for                      specific directions for
                           helicopters.                                                                                                                 use.
                        • Do not apply during temperature inversions.
Spray Drift             “MANDATORY SPRAY DRIFT MANAGEMENT                                                                                               Directions for Use, in a
Management              Ground Boom Applications:                                                                                                       box titled “Mandatory
Application             • User must only apply with the release height recommended by the manufacturer, but no more than 4 feet above the               Spray Drift
Restrictions for           ground or crop canopy.                                                                                                       Management” under the


                                                                                                                                                                         49
    Docket Number EPA-HQ-OPP-2011-0855
    www.regulations.gov

    Description                                       Proposed Label Language for Paraquat Products                                                  Placement on Label
products that are    •   Select nozzle and pressure that deliver medium or coarser droplet size (ASABE S572).                                       heading “Ground Boom
applied as liquids   •   Do not apply when wind speeds exceed 10 mph at the application site. The boom length must be 75% or less of the            Applications”
and allow ground         wingspan for fixed-wing aircraft and 90% or less of the rotor diameter for helicopters
boom applications    •   Do not apply during temperature inversions.”




Advisory Spray       “SPRAY DRIFT ADVISORIES                                                                                                        Directions for Use, just
Drift Management     THE APPLICATOR IS RESPONSIBLE FOR AVOIDING OFF-SITE SPRAY DRIFT.                                                               below the Spray Drift
Language for all     BE AWARE OF NEARBY NON-TARGET SITES AND ENVIRONMENTAL CONDITIONS.                                                              box, under the heading
products delivered                                                                                                                                  “Spray Drift
via liquid spray     IMPORTANCE OF DROPLET SIZE                                                                                                     Advisories”
application          An effective way to reduce spray drift is to apply large droplets. Use the largest droplets that provide target pest
                     control. While applying larger droplets will reduce spray drift, the potential for drift will be greater if applications are
                     made improperly or under unfavorable environmental conditions.

                     Controlling Droplet Size – Aircraft (note to registrants: remove if aerial application is prohibited on product labels)
                     • Adjust Nozzles - Follow nozzle manufacturers’ recommendations for setting up nozzles. Generally, to reduce fine
                     droplets, nozzles should be oriented parallel with the airflow in flight.

                     Controlling Droplet Size – Ground Boom (note to registrants: remove if ground boom is prohibited on product
                     labels)
                     • Volume - Increasing the spray volume so that larger droplets are produced will reduce spray drift. Use the highest
                     practical spray volume for the application. If a greater spray volume is needed, consider using a nozzle with a higher
                     flow rate.
                     • Pressure - Use the lowest spray pressure recommended for the nozzle to produce the target spray volume and droplet
                     size.
                     • Spray Nozzle - Use a spray nozzle that is designed for the intended application. Consider using nozzles designed to
                     reduce drift.

                     BOOM HEIGHT – Ground Boom (note to registrants: remove if ground boom is prohibited on product labels)
                     For ground equipment, the boom should remain level with the crop and have minimal bounce.

                     SHIELDED SPRAYERS
                     Shielding the boom or individual nozzles can reduce spray drift. Consider using shielded sprayers. Verify that the
                     shields are not interfering with the uniform deposition of the spray on the target area.


                                                                                                                                                                     50
     Docket Number EPA-HQ-OPP-2011-0855
     www.regulations.gov

     Description                                         Proposed Label Language for Paraquat Products                                              Placement on Label
                         TEMPERATURE AND HUMIDITY
                         When making applications in hot and dry conditions, use larger droplets to reduce effects of evaporation.

                         TEMPERATURE INVERSIONS
                         Drift potential is high during a temperature inversion. Temperature inversions are characterized by increasing
                         temperature with altitude and are common on nights with limited cloud cover and light to no wind. The presence of an
                         inversion can be indicated by ground fog or by the movement of smoke from a ground source or an aircraft smoke
                         generator. Smoke that layers and moves laterally in a concentrated cloud (under low wind conditions) indicates an
                         inversion, while smoke that moves upward and rapidly dissipates indicates good vertical air mixing. Avoid
                         applications during temperature inversions.

                         WIND
                         Drift potential generally increases with wind speed. AVOID APPLICATIONS DURING GUSTY WIND
                         CONDITIONS.
                         Applicators need to be familiar with local wind patterns and terrain that could affect spray drift.”



Table B.2.: Paraquat Application Metrics by Crop
                                                                              Maximum Number of
                                                                                                                 Maximum Annual                 Minimum Retreatment
                Crop/Site                                Use                Applications per 12-month
                                                                                                                 Application Rate                     Interval
                                                                                      Period
       Acerola (West Indies cherry)                     All uses                      5 apps                        5.0 lb ai/A/year                     7 days
                                              Preplant/preemergence                   2 apps                        1.0 lb ai/A/year                     7 days
                                               New seedlings grown for
                                                                                        1 app                       0.5 lb ai/A/year                      N/A
                                                    hay (CA only)
                   Alfalfa
                                                  Between-cuttings
                                                                                       3 apps                      0.75 lb ai/A/year            1 app per cutting interval
                                                       treatment
                                                   Dormant season                      1 app                       0.75 lb ai/A/year                      N/A
                Almond                                  All uses                       5 apps                       5.0 lb ai/A/year                     7days
                 Apple                                  All uses                       5 apps                       5.0 lb ai/A/year                     7 days
                Apricot                                 All uses                       3 apps                       3.0 lb ai/A/year                     7 days
               Artichoke                                All uses                       3 apps                       2.0 lb ai/A/year                     7 days
               Asparagus                                All uses                       1 app                        1.0 lb ai/A/year                      N/A
               Avocado                                  All uses                       5 apps                       5.0 lb ai/A/year                     7 days
                Banana                                  All uses                       5 apps                       5.0 lb ai/A/year                     7 days
                Barley                                  All uses                       3 apps                       3.0 lb ai/A/year                     7 days
            Beans, dried-type                   Preplant/preemergence                  3 apps                                                            7days

                                                                                                                                                                    51
    Docket Number EPA-HQ-OPP-2011-0855
    www.regulations.gov

                                                Harvest aid          2 apps   0.5 lb ai/A/year    7 days
  Brassica (head and stem) vegetables            All uses            3 apps   3.0 lb ai/A/year    7 days
                 Berries                         All uses            2 apps   1.0 lb ai/A/year    7 days
         Carrot (including tops)                 All uses            3 apps   3.0 lb ai/A/year    7 days
                 Cherry                          All uses            3 apps   3.0 lb ai/A/year    7 days
                  Citrus                         All uses            5 apps   5.0 lb ai/A/year    7 days
                  Cacao                          All uses            5 apps   2.0 lb ai/A/year    7 days
                 Coffee                          All uses            5 apps   5.0 lb ai/A/year    7 days
Coniferous/evergreen/softwood (non-food)         All uses            3 apps   3.0 lb ai/A/year    7 days
                                           Preplant/preemergence     3 apps   3.0 lb ai/A/year    7 days

                                               Postemergence         3 apps   1.5 lb ai/A/year    7 days
      Corn (field, pop, seed, sweet)
                                                Harvest aid          1 app    1.5 lb ai/A/year     N/A

                                             All combined uses                5.0 lb ai/A/year    7 days
                                           Preplant/preemergence     3 apps    3.0 lb ai/A/year    7 days
                                              Postemergence          3 apps    1.5 lb ai/A/year   14 days
                 Cotton
                                           Harvest aid/postharvest   4 apps   0.50 lb ai/A/year    7 days
                                             All combined uses                 3.0 lb ai/A/year    7 days
          Cucurbit vegetables                     All uses           3 apps    2.5 lb ai/A/year   14 days
Deciduous/broadleaf/hardwood (non-food)           All uses           3 apps    3.0 lb ai/A/year    7 days
              Fallow land                         All uses           2 apps    2.0 lb ai/A/year    7 days
                  Fig                             All uses           5 apps    5.0 lb ai/A/year    7 days
           Flowering plants                       All uses           2 apps     2 lb ai/A/year     7 days
                                           Preplant/preemergence     3 apps    3.0 lb ai/A/year
           Fruiting vegetables                Postemergence          3 apps    1.4 lb ai/A/year   14 days
                                             All combined uses                 4.5 lb ai/A/year
                 Garlic                           All uses           1 app     1.0 lb ai/A/year     N/A
                 Ginger                           All uses           6 apps    6.0 lb ai/A/year   30 days
                 Grapes                           All uses           5 apps    5.0 lb ai/A/year    7 days
         Grasses grown for seed                   All uses           3 apps    2.0 lb ai/A/year   14 days
                  Guar                           Harvest aid         3 apps    1.5 lb ai/A/year    7 days
                 Guava                            All uses           4 apps   3.76 lb ai/A/year    7 days
                  Hops                            All uses           3 apps    1.5 lb ai/A/year    7 days
                Kiwifruit                         All uses           3 apps    2.0 lb ai/A/year    7 days
    Leafy vegetables (except brassica)            All uses           3 apps    3.0 lb ai/A/year    7 days

                                                                                                            52
     Docket Number EPA-HQ-OPP-2011-0855
     www.regulations.gov

     Legume vegetables (succulent)                   All uses                     3 apps                3.0 lb ai/A/year   7 days
            Manioc (cassava)                         All uses                     3 apps                1.5 lb ai/A/year   7 days
                  Mint                               All uses                     2 apps               0.75 lb ai/A/year   7 days
               Nectarine                             All uses                     3 apps                3.0 lb ai/A/year   7 days
Non-grass animal feed (forage, feed, straw,
                                                     All uses                      1 app               0.75 lb ai/A/year    N/A
                  hay)
                                                  Preemergence                    1 app
                   Okra                          Postemergence                    2 apps
                                                All combined uses                                      2.0 lb ai/A/year    14 days
                   Olive                             All uses                     4 apps               4.0 lb ai/A/year     7 days
                                                  Preemergence                    1 app
             Onion, dry bulb                     Postemergence                    1 app                                    7 days
                                                All combined uses                 2 apps               1.5 lb ai/A/year
                                              Preplant/preemergence                                    1.0 lb ai/A/year
              Onion, seeded
                                                All combined uses                   1 app              1.5 lb ai/A/year     N/A
                  Papaya                             All uses                      5 apps              5.0 lb ai/A/year    7 days
                                                                                   4 apps
                                                                        *None during harvest season,
         Passion fruit (granadilla)                  All uses                                          3.76 lb ai/A/year   28 days
                                                                          unless all fruit has been
                                                                         picked up off the ground.
                                               Conservation reserve,
                                              conservation compliance             3 apps               2.0 lb ai/A/year    7 days
                                                      programs
                                                 Pasture reseeding                3 apps               1.5 lb ai/A/year    7 days
                                               Control of endophyte-
          Pastureland/rangeland                   fungus in forage                2 apps               1.0 lb ai/A/year    10 days
                                               legume/grass pastures
                                                Juniper species leaf
                                               moisture reduction or              3 apps               1.5 lb ai/A/year    7 days
                                                     desiccation
                                                   Native pastures                2 apps               0.45 lb ai/A/year   7 days
                  Peach                                All uses                   3 apps                3.0 lb ai/A/year   7 days
                                                      Preplant                    2 apps                                   7 days
                                                   Postemergence                  2 apps               0.25 lb ai/A/year   7 days
                 Peanuts                      Postemergence ropewick
                                                                                   1 app               0.25 lb ai/A/year    N/A
                                                     application
                                                 All combined uses                                     2.8 lb ai/A/year    7 days
                   Pear                                All uses                   5 apps               5.0 lb ai/A/year    7 days


                                                                                                                                     53
   Docket Number EPA-HQ-OPP-2011-0855
   www.regulations.gov

                                             Preplant/preemergence           3 apps
            Peas, dried-type                                                                                       7 days
                                                   Harvest aid               2 apps            0.5 lb ai/A/year
              Peas, pigeon                          All uses                 1 app             0.5 lb ai/A/year      N/A
              Persimmon                             All uses                 4 apps           3.76 lb ai/A/year    28 days
               Pineapple                            All uses                 3 apps            3.0 lb ai/A/year     7 days
                                                After shells split           2 apps
                Pistachio                                                                                          7 days
                                               All combined uses             5 apps            5.0 lb ai/A/year
                  Plum                              All uses                 3 apps            3.0 lb ai/A/year    7 days
  Potato, white/Irish (or unspecified)              All uses                 3 apps            1.5 lb ai/A/year    7 days
  Premises/areas (around commercial
buildings, public airports, storage yards,         All uses                 10 apps           10.0 lb ai/A/year    7 days
                   etc.)
                  Prune                             All uses                 3 apps             3.0 lb ai/A/year    7 days
                Rhubarb                             All uses                 2 apps             2.0 lb ai/A/year    7 days
                  Rice                              All uses                 3 apps             1.0 lb ai/A/year    7 days
       Root and tuber vegetables                    All uses                 3 apps             3.0 lb ai/A/year    7 days
               Safflower                            All uses                 3 apps             3.0 lb ai/A/year    7 days
              Sage, clary                           All uses                                  1.125 lb ai/A/year   10 days
                                             Preplant/preemergence           3 apps             3.0 lb ai/A/year
                Sorghum                         Postemergence                2 apps             1.0 lb ai/A/year   7 days
                                               All combined uses                                4.0 lb ai/A/year
                                             Preplant/preemergence           3 apps             1.5 lb ai/A/year    7 days
                                                Postemergence                2 apps             1.0 lb ai/A/year   14 days
                Soybeans
                                                   Harvest aid               1 app             0.25 lb ai/A/year   14 days
                                               All combined uses                                2.9 lb ai/A/year
              Strawberry                            All uses                  3 apps            1.5 lb ai/A/year    7 days
        Subtropical/tropical fruit                  All uses                  4 apps           3.76 lb ai/A/year   28 days
              Sugar beet                            All uses                  3 apps            3.0 lb ai/A/year    7 days
                                                   Louisiana                  2 apps            1.5 lb ai/A/year
                                                                     2 apps (postemergence)
               Sugarcane                      Florida and Hawaii                               1.0 lb ai/A/year    7 days
                                                                        1 app (harvest aid)
                                                     Texas                    2 apps          0.25 lb ai/A/year
                                             Preplant/preemergence            3 apps           3.0 lb ai/A/year
               Sunflower                           Preharvest                 2 apps           1.0 lb ai/A/year    7 days
                                               All combined uses
                                                                     1 app (preemergence)
                                                    Florida                                    1.5 lb ai/A/year    30 days
                 Tanier                                              1 app (postemergence)
                                                  Puerto Rico                                  1.5 lb ai/A/year    90 days

                                                                                                                             54
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

           Taro                       All uses         2 apps    1.5 lb ai/A/year    7 days
          Tobacco                     All uses         2 apps
                               Preplant/preemergence   3 apps    3.0 lb ai/A/year
                                  Postemergence        3 apps    1.5 lb ai/A/year
          Tomato                                                                     7 days
                                    Post-harvest       2 apps   1.875 lb ai/A/year
                                 All combined uses               3.0 lb ai/A/year
          Tree nuts                   All uses         5 apps    5.0 lb ai/A/year    7 days
      Trees (non-food)                All uses         5 apps    5.0 lb ai/A/year    7 days
Tuberous and corm vegetables          All uses         3 apps    1.5 lb ai/A/year    7 days
      Turnip (greens)                 All uses         3 apps    3.0 lb ai/A/year    7 days
           Tyfon                      All uses         3 apps    3.0 lb ai/A/year    7 days
           Wheat                      All uses         3 apps    3.0 lb ai/A/year    7 days
            Yam                       All uses         2 apps    1.0 lb ai/A/year    7 days




                                                                                              55
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov


Appendix C: Endangered Species Assessment

In 2013, EPA, along with the Fish and Wildlife Service (FWS), the National Marine Fisheries
Service (NMFS), and the United States Department of Agriculture (USDA) released a summary
of their joint Interim Approaches for assessing risks to endangered and threatened (listed) species
from pesticides. These Interim Approaches were developed jointly by the agencies in response to
the National Academy of Sciences’ (NAS) recommendations that discussed specific scientific
and technical issues related to the development of pesticide risk assessments conducted on
federally threatened and endangered species.

Since that time, EPA has conducted biological evaluations (BEs) on three pilot chemicals
representing the first nationwide pesticide consultations (final pilot BEs for chlorpyrifos,
malathion, and diazinon were completed in January 2017). These initial pilot consultations were
envisioned to be the start of an iterative process. The agencies are continuing to work to improve
the consultation process. For example, after receiving input from the Services and USDA on
proposed revisions to the pilot interim method and after consideration of public comments
received, EPA released an updated Revised Method for conducting national level BEs in March
2020. 22

Also, a provision in the December 2018 Farm Bill included the establishment of a FIFRA
InterAgency Working Group to provide recommendations for improving the consultation process
required under section 7 of the Endangered Species Act for pesticide registration and
Registration Review and to increase opportunities for stakeholder input. This group includes
representation from EPA, NMFS, FWS, USDA, and the Council on Environmental Quality
(CEQ). Given this new law and that the first nationwide pesticide consultations were envisioned
as pilots, the agencies are continuing to work collaboratively as consistent with the congressional
intent of this new statutory provision. EPA has been tasked with a lead role in this group, and
EPA hosted the first Principals Working Group meeting on June 6, 2019.

Given that the agencies are continuing to develop and work toward implementation of
approaches to assess the potential risks of pesticides to listed species and their designated critical
habitat, the ecological risk assessment supporting this PID for paraquat does not contain a
complete ESA analysis that includes effects determinations for specific listed species or
designated critical habitat. Although EPA has not yet completed effects determinations for
specific species or habitats, for this PID, EPA’s evaluation assumed, for all taxa of non-target
wildlife and plants, that listed species and designated critical habitats may be present in the
vicinity of the application of paraquat. This will allow EPA to focus its future evaluations on the
types of species where the potential for effects exists once the scientific methods being
developed by the agencies have been fully vetted. Once that occurs, these methods will be
applied to subsequent analyses for paraquat as part of completing this registration review.



22
  https://www.epa.gov/endangered-species/revised-method-national-level-listed-species-biological-evaluations-
conventional


                                                                                                                56
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Appendix D: Endocrine Disruptor Screening Program

As required by FIFRA and FFDCA, EPA reviews numerous studies to assess potential adverse
outcomes from exposure to chemicals. Collectively, these studies include acute, sub-chronic and
chronic toxicity, including assessments of carcinogenicity, neurotoxicity, developmental,
reproductive, and general or systemic toxicity. These studies include endpoints which may be
susceptible to endocrine influence, including effects on endocrine target organ histopathology,
organ weights, estrus cyclicity, sexual maturation, fertility, pregnancy rates, reproductive loss,
and sex ratios in offspring. For ecological hazard assessments, EPA evaluates acute tests and
chronic studies that assess growth, developmental and reproductive effects in different
taxonomic groups. As part of its most recent registration decision for paraquat, EPA reviewed
these data and selected the most sensitive endpoints for relevant risk assessment scenarios from
the existing hazard database. However, as required by FFDCA § 408(p), paraquat is subject to
the endocrine screening part of the Endocrine Disruptor Screening Program (EDSP).

EPA has developed the EDSP to determine whether certain substances (including pesticide
active and other ingredients) may have an effect in humans or wildlife similar to an effect
produced by a “naturally occurring estrogen, or other such endocrine effects as the Administrator
may designate.” The EDSP employs a two-tiered approach to making the statutorily required
determinations. Tier 1 consists of a battery of 11 screening assays to identify the potential of a
chemical substance to interact with the estrogen, androgen, or thyroid (E, A, or T) hormonal
systems. Chemicals that go through Tier 1 screening and are found to have the potential to
interact with E, A, or T hormonal systems will proceed to the next stage of the EDSP where EPA
will determine which, if any, of the Tier 2 tests are necessary based on the available data. Tier 2
testing is designed to identify any adverse endocrine-related effects caused by the substance, and
establish a dose-response relationship between the dose and the E, A, or T effect.

Under FFDCA § 408(p), the Agency must screen all pesticide chemicals. Between October 2009
and February 2010, EPA issued test orders/data call-ins for the first group of 67 chemicals,
which contains 58 pesticide active ingredients and 9 inert ingredients. The Agency has reviewed
all of the assay data received for the List 1 chemicals and the conclusions of those reviews are
available in the chemical-specific public dockets. A second list of chemicals identified for EDSP
screening was published on June 14, 2013, 23 and includes some pesticides scheduled for
Registration Review and chemicals found in water. Neither of these lists should be construed as
a list of known or likely endocrine disruptors. Paraquat is not on either list. For further
information on the status of the EDSP, the policies and procedures, the lists of chemicals, future
lists, the test guidelines and the Tier 1 screening battery, please visit EPA website. 24

In this PID, EPA is making no human health or environmental safety findings associated with the
EDSP screening of paraquat. Before completing this registration review, the Agency will make
an EDSP FFDCA § 408(p) determination.


23
   See http://www.regulations.gov/#!documentDetail;D=EPA-HQ-OPPT-2009-0477-0074 for the final second list of
chemicals.
24
   https://www.epa.gov/endocrine-disruption

                                                                                                         57
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov


Appendix E: Occupational Handler Exposure and Risk Estimates

Table E.1.: Summary of Paraquat Occupational Handler Exposure and Risk Estimates

 Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                         Area           Dermal               Inhalation
                                                                Level of     Inhalation     Level of                    Treated        LOC = 100             LOC = 100
                                                 Dermal Unit                                             Maximum
  Source of                                                      PPE or         Unit         PPE or                       or
                           Scenario               Exposure1                                              Application
  Exposure                                                     Engineering   Exposure1     Engineering                  Amount
                                                  (μg/lb ai)                                               Rate3                    Dose5                  Dose7
                                                                control2      (μg/lb ai)     control                    Handled   (mg/kg/day)
                                                                                                                                                MOE6
                                                                                                                                                         (mg/kg/day)
                                                                                                                                                                       MOE8
                                                                                                                         Daily4
                                                                               Mixer/Loader

                                                    37.6          SL/G                                                             0.000283     21000
                                                                               0.0219       APF10 R                                                      0.000000164   16000
                                                    29.1          DL/G                                      0.015                  0.000219     27000
                         All Use Sites
                                                                                                         lb ai/gallon

   Liquid,                                           8.6           EC          0.083           EC                                 0.0000645     93000    0.000000623   4200
                                                                                                                          40
  Backpack,
                                                                                                                        gallons
  Broadcast
                                                    37.6          SL/G                                                             0.000358     17000
                                                                               0.0219       APF10 R                                                      0.000000208   13000
                                                                                                             0.019
                         Pastureland                29.1          DL/G                                                             0.000276     22000
                                                                                                         lb ai/gallon

                                                     8.6           EC          0.083           EC                                 0.0000818     73000    0.000000789   3300

                                                    37.6          SL/G                                                              0.00705        850
                                                                               0.0219       APF10 R                                                      0.00000411       630
                                                                                                            0.015
                         All Use Sites              29.1          DL/G                                                              0.00546     1100
                                                                                                         lb ai/gallon
    Liquid,
 Mechanically-                                       8.6           EC          0.083           EC                        1000       0.00161     3700      0.0000156       170
  pressurized                                                                                                           gallons
   Handgun,                                         37.6          SL/G                                                              0.00893        670
   Broadcast                                                                   0.0219       APF10 R                                                       0.0000052       500
                                                                                                            0.019
                         Pastureland                29.1          DL/G                                                              0.00691        870
                                                                                                         lb ai/gallon

                                                     8.6           EC          0.083           EC                                   0.00204     2900      0.0000198       130

                    Nursery (ornamentals,           37.6          SL/G                                                              0.0283         210
                                                                                                             1.0
 Liquid, Aerial   vegetables, trees, container                                 0.0219       APF10 R                      60 A                             0.0000164       160
                                                                                                           lb ai/A
                            stock)                  29.1          DL/G                                                              0.0219         270



                                                                                                                                                                            58
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                           Area           Dermal               Inhalation
                                                                   Level of     Inhalation     Level of                   Treated        LOC = 100             LOC = 100
                                                    Dermal Unit                                             Maximum
  Source of                                                         PPE or         Unit         PPE or                      or
                          Scenario                   Exposure1                                              Application
  Exposure                                                        Engineering   Exposure1     Engineering                 Amount
                                                     (μg/lb ai)                                               Rate3                   Dose5                  Dose7
                                                                   control2      (μg/lb ai)     control                   Handled   (mg/kg/day)
                                                                                                                                                  MOE6
                                                                                                                                                           (mg/kg/day)
                                                                                                                                                                         MOE8
                                                                                                                           Daily4
                                                        8.6           EC          0.083           EC                                  0.00645        930   0.0000623        42
               Field crop, typical: Asparagus;
                  Brassica (head and stem)             37.6          SL/G                      APF10 R                                 0.165         36
               Vegetables; Carrots (Including                                                                   1.0
               Tops); Corn, Sweet; Cucurbit;                                      0.0219                      lb ai/A                                      0.0000959        27
               Vegetables; Eggplant; Fruiting
                                                       29.1          DL/G                                                              0.128         47
               Vegetables; Leafy Vegetables;                                                                               350 A
                   Lettuce; Melons; Peas
                (Unspecified); Pepper; Sugar
               Beet; Tomato; Turnip Greens
                                                        8.6           EC          0.083           EC                                  0.0376         160    0.000364        7.1
                Orchard/Vineyard; Almond

                                                       37.6          SL/G                                                              0.131         46
                                                                                  0.0219       APF10 R                                                     0.0000766        34
                Field crop, typical: Legume                                                                    0.80
                                                       29.1          DL/G                                                  350 A       0.102         59
                  Vegetables; Sage, Clary                                                                     lb ai/A
                                                        8.6           EC          0.083           EC                                  0.0301         200     0.00029        9

                                                       37.6          SL/G                                                             0.0823         73
              Field crop, typical: Lentils; Peas,
                                                                                  0.0219       APF10 R                                                     0.0000479        54
              Dried Type; Tuberous and Corm                                                                    0.50
                                                       29.1          DL/G                                                  350 A      0.0636         94
                         Vegetables;                                                                          lb ai/A
                 Orchard/Vineyard; Grapes
                                                        8.6           EC          0.083           EC                                  0.0189         320    0.000181        14

                                                       37.6          SL/G                                                             0.0494         120
                                                                                  0.0219       APF10 R                                                     0.0000288        90
                Field crop, typical: Root and                                                                  0.30
                                                       29.1          DL/G                                                  350 A      0.0383         160
                      Tuber Vegetables                                                                        lb ai/A
                                                        8.6           EC          0.083           EC                                  0.0113         530    0.000109        24

                                                       37.6          SL/G                                                              0.846         7.1
                                                                                  0.0219       APF10 R                                                      0.000493        5.3
                  Field crop, high acreage:                                                                     1.5
                                                       29.1          DL/G                                                 1200 A       0.655         9.2
                       Alfalfa; Clover                                                                        lb ai/A
                                                        8.6           EC          0.083           EC                                   0.194         31      0.00186        1.4

              Field crop, high-acreage; Barley;
              Beans, Dried-Type; Corn, Field;                                                                   1.0
                                                       37.6          SL/G         0.0219       APF10 R                    1200 A       0.564         11     0.000329        7.9
                     Corn, Pop; Cotton;                                                                       lb ai/A
              Deciduous/Broadleaf/Hardwood;


                                                                                                                                                                                 59
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                        Area           Dermal               Inhalation
                                                                Level of     Inhalation     Level of                   Treated        LOC = 100             LOC = 100
                                                 Dermal Unit                                             Maximum
  Source of                                                      PPE or         Unit         PPE or                      or
                         Scenario                 Exposure1                                              Application
  Exposure                                                     Engineering   Exposure1     Engineering                 Amount
                                                  (μg/lb ai)                                               Rate3                   Dose5                  Dose7
                                                                control2      (μg/lb ai)     control                   Handled   (mg/kg/day)
                                                                                                                                               MOE6
                                                                                                                                                        (mg/kg/day)
                                                                                                                                                                      MOE8
                                                                                                                        Daily4
               Fallowland; Forestry; Grasses
                  Grown for Seed; Mint;
                  Nonagricultural Areas;            29.1          DL/G                                                              0.436         14
               Pastureland/Rangeland; Peas
                   (Unspecified); Potato,
               White/Irish (or Unspecified);
                   Rice; Root and Tuber
                  Vegetables; Safflower;
              Sorghum; Soybeans; Sugarcane;
              Sunflower; Tuberous and Corm           8.6           EC          0.083           EC                                   0.129         47      0.00125        2.1
                    Vegetables; Wheat



                                                    37.6          SL/G                                                              0.451         13
                 Field crop, high acreage:                                     0.0219       APF10 R         0.80                                         0.000263        9.9
                                                    29.1          DL/G                                                 1200 A       0.349         17
                   Legume Vegetables                                                                       lb ai/A
                                                     8.6           EC          0.083           EC                                   0.103         58     0.000996        2.6
                                                    37.6          SL/G                                                              0.283         21
                                                                               0.0219       APF10 R                                                      0.000164        16
               Field crop, high acreage: Peas,                                                              0.50
                                                    29.1          DL/G                                                 1200 A       0.219         27
                        Dried-Type                                                                         lb ai/A
                                                     8.6           EC          0.083           EC                                  0.0645         93     0.000623        4.2

                                                    37.6          SL/G                                                             0.0283         210
                  Nursery (ornamentals,                                        0.0219       APF10 R                                                     0.0000164        160
                                                                                                             1.0
                vegetables, trees, container        29.1          DL/G                                                  60 A       0.0219         270
                                                                                                           lb ai/A
                          stock)
                                                     8.6           EC          0.083           EC                                  0.00645        930   0.0000623        42
                Orchard/Vineyard: Arecola
               (West Indies Cherry); Apple;         37.6          SL/G                                                             0.0188         320
   Liquid,      Apricot: Avocado; Banana;
 Groundboom      Bushberries; Caneberries;                                     0.0219       APF10 R                                                      0.000011        240
                Citrus; Cocoa; Coffee; Fig;
                                                    29.1          DL/G                                       1.0        40 A       0.0145         410
              Grapes; Guava; Kiwi; Nectarine;
                                                                                                           lb ai/A
                Olive; Papaya; Passion Fruit
                 (Granadilla); Peach; Pear;
               Persimmon; Pistachio; Plum;           8.6           EC          0.083           EC                                  0.0043      1400     0.0000415        63
                Prune; Subtropical/Tropical
                      Fruit; Tree Nuts



                                                                                                                                                                              60
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                        Area           Dermal               Inhalation
                                                                Level of     Inhalation     Level of                   Treated        LOC = 100             LOC = 100
                                                 Dermal Unit                                             Maximum
  Source of                                                      PPE or         Unit         PPE or                      or
                         Scenario                 Exposure1                                              Application
  Exposure                                                     Engineering   Exposure1     Engineering                 Amount
                                                  (μg/lb ai)                                               Rate3                   Dose5                  Dose7
                                                                control2      (μg/lb ai)     control                   Handled   (mg/kg/day)
                                                                                                                                               MOE6
                                                                                                                                                        (mg/kg/day)
                                                                                                                                                                      MOE8
                                                                                                                        Daily4
                                                    37.6          SL/G                                                             0.0094         640
              Orchard/Vineyard: Macadamia                                      0.0219       APF10 R         0.50                                        0.00000548       470
                                                    29.1          DL/G                                                  40 A       0.00728        820
                     Nut (Bushnut)                                                                         lb ai/A
                                                     8.6           EC          0.083           EC                                  0.00215     2800     0.0000208        130
               Field crop, typical: Artichoke;
              Asparagus; Brassica (head and
                 stem) Vegetables; Carrots          37.6          SL/G                                                             0.0376         160
              (Including Tops); Corn, Sweet;
              Cucurbit Vegetables; Eggplant;
                 Flowering Plants; Fruiting                                    0.0219       APF10 R                                                     0.0000219        120
                Vegetables; Garlic; Ginger;
                                                                                                             1.0
                Leafy Vegetables; Lettuce;                                                                              80 A
                                                                                                           lb ai/A
                Manioc (Cassava); Melons;           29.1          DL/G                                                             0.0291         210
                    Okra; Onions; Peas
                   (Unspecified); Pepper;
                Pineapple; Root and Tuber
                Vegetables; Rhubarb; Sugar
               Beet; Tomato; Turnip Greens;          8.6           EC          0.083           EC                                  0.0086         700    0.000083        31
                            Yam
                                                    37.6          SL/G                                                             0.0354         170
                                                                               0.0219       APF10 R                                                     0.0000206        130
                                                                                                            0.94
               Field crop, typical: Tobacco         29.1          DL/G                                                  80 A       0.0274         220
                                                                                                           lb ai/A

                                                     8.6           EC          0.083           EC                                  0.00809        740    0.000078        33

                                                    37.6          SL/G                                                             0.0301         200
               Field crop, typical: Legume                                     0.0219       APF10 R                                                     0.0000175        150
                                                                                                            0.80
              Vegetables; Sage, Clary; Taro;        29.1          DL/G                                                  80 A       0.0233         260
                                                                                                           lb ai/A
                Vegetables (Unspecified)
                                                     8.6           EC          0.083           EC                                  0.00688        870   0.0000664        39

                                                    37.6          SL/G                                                             0.0188         320
                 Field crop, typical: Guar;                                    0.0219       APF10 R                                                      0.000011        240
              Lentils; Peas, Dried Type; Peas,                                                              0.50
                                                    29.1          DL/G                                                  80 A       0.0145         410
               Pigeon; Strawberry; Tuberous                                                                lb ai/A
                  and Corm Vegetables;
                                                     8.6           EC          0.083           EC                                  0.0043      1400     0.0000415        63



                                                                                                                                                                              61
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                        Area           Dermal               Inhalation
                                                                Level of     Inhalation     Level of                   Treated        LOC = 100             LOC = 100
                                                 Dermal Unit                                             Maximum
  Source of                                                      PPE or         Unit         PPE or                      or
                         Scenario                 Exposure1                                              Application
  Exposure                                                     Engineering   Exposure1     Engineering                 Amount
                                                  (μg/lb ai)                                               Rate3                   Dose5                  Dose7
                                                                control2      (μg/lb ai)     control                   Handled   (mg/kg/day)
                                                                                                                                               MOE6
                                                                                                                                                        (mg/kg/day)
                                                                                                                                                                      MOE8
                                                                                                                        Daily4

                                                    37.6          SL/G                                                              0.141         43
                                                                               0.0219       APF10 R                                                     0.0000821        32
                 Field crop, high acreage:                                                                   1.5
                                                    29.1          DL/G                                                  200 A       0.109         55
                      Alfalfa; Clover                                                                      lb ai/A

                                                     8.6           EC          0.083           EC                                  0.0323         190    0.000311        8.4
                  Field crop, high acreage:
                           Barley;                  37.6          SL/G                                                              0.094         64
              Coniferous/Evergreen/Softwood                                    0.0219       APF10 R                                                     0.0000548        47
               (non-food); Corn, Field; Corn,       29.1          DL/G                                                             0.0728         82
                                                                                                             1.0
                 Pop; Cotton; Fallowland;                                                                               200 A
                                                                                                           lb ai/A
                Peanuts; Peas (Unspecified);
                 Rice; Safflower; Sorghum;           8.6           EC          0.083           EC                                  0.0215         280    0.000208        13
              Soybean; Sugarcane; Sunflower;
                       Tyfon; Wheat
                                                    37.6          SL/G                                                             0.0753         80
                                                                               0.0219       APF10 R                                                     0.0000438        59
                 Field crop, high acreage:                                                                  0.80
                                                    29.1          DL/G                                                  200 A      0.0583         100
                 Legume Vegetables; Mint                                                                   lb ai/A

                                                     8.6           EC          0.083           EC                                  0.0173         350    0.000166        16

                                                    37.6          SL/G                                                             0.0564         110
                 Field crop, high acreage:                                     0.0219       APF10 R                                                     0.0000329        79
                                                                                                            0.60
              Grasses Grown for Seed; Potato,       29.1          DL/G                                                  200 A      0.0436         140
                                                                                                           lb ai/A
               White/Irish (or Unspecified)
                                                     8.6           EC          0.083           EC                                  0.0129         470    0.000125        21

                                                    37.6          SL/G                                                              0.047         130
              Field crop, high acreage: Beans,                                 0.0219       APF10 R                                                     0.0000274        95
              Dried-Type; Hops; Pastureland;                                                                0.50
                                                    29.1          DL/G                                                  200 A      0.0364         160
              Peas, Dried-Type; Peas, Pigeon;                                                              lb ai/A
              Tuberous and Corm Vegetables
                                                     8.6           EC          0.083           EC                                  0.0108         560    0.000104        25

                                                    37.6          SL/G                                                              0.047         130
              Field crop, high acreage: Root                                                                0.30
                                                                               0.0219       APF10 R                     200 A                           0.0000164        160
                   and Tuber Vegetables                                                                    lb ai/A
                                                    29.1          DL/G                                                             0.0219         270



                                                                                                                                                                              62
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                               Area           Dermal               Inhalation
                                                                       Level of     Inhalation     Level of                   Treated        LOC = 100             LOC = 100
                                                        Dermal Unit                                             Maximum
  Source of                                                             PPE or         Unit         PPE or                      or
                              Scenario                   Exposure1                                              Application
  Exposure                                                            Engineering   Exposure1     Engineering                 Amount
                                                         (μg/lb ai)                                               Rate3                   Dose5                  Dose7
                                                                       control2      (μg/lb ai)     control                   Handled   (mg/kg/day)
                                                                                                                                                      MOE6
                                                                                                                                                               (mg/kg/day)
                                                                                                                                                                             MOE8
                                                                                                                               Daily4

                                                            8.6           EC          0.083           EC                                  0.00645        930   0.0000623        42

                                                                                        Applicator
                   Field crop, typical: Asparagus;
                      Brassica (head and stem)
                   Vegetables; Carrots (Including
                   Tops); Corn, Sweet; Cucurbit;
                   Vegetables; Eggplant; Fruiting
                                                                                                                    1.0
                   Vegetables; Leafy Vegetables;           2.08           EC          0.0049          EC                       350 A      0.0091         660   0.0000215        120
                                                                                                                  lb ai/A
                       Lettuce; Melons; Peas
                    (Unspecified); Pepper; Sugar
                   Beet; Tomato; Turnip Greens

                     Orchard/Vineyard; Almond
                    Field crop, typical: Legume                                                                    0.80
                                                           2.08           EC          0.0049          EC                       350 A      0.00728        820   0.0000171        150
                      Vegetables; Sage, Clary                                                                     lb ai/A
                  Field crop, typical: Lentils; Peas,
                  Dried Type; Tuberous and Corm                                                                    0.50
                                                           2.08           EC          0.0049          EC                       350 A      0.00455     1300     0.0000107        240
                             Vegetables;                                                                          lb ai/A
     Spray           Orchard/Vineyard; Grapes
  (all starting     Field crop, typical: Root and                                                                  0.30
                                                           2.08           EC          0.0049          EC                       250 A      0.00195     3100     0.0000046        570
formulations),            Tuber Vegetables                                                                        lb ai/A
    Aerial            Field crop, high acreage:                                                                     1.5
                                                           2.08           EC          0.0049          EC                      1200 A      0.0468         130     0.00011        24
                           Alfalfa; Clover                                                                        lb ai/A
                  Field crop, high-acreage; Barley;
                  Beans, Dried-Type; Corn, Field;
                         Corn, Pop; Cotton;
                  Deciduous/Broadleaf/Hardwood;
                   Fallowland; Forestry; Grasses
                       Grown for Seed; Mint;
                       Nonagricultural Areas;
                                                                                                                    1.0
                    Pastureland/Rangeland; Peas            2.08           EC          0.0049          EC                      1200 A      0.0313         190   0.0000735        35
                                                                                                                  lb ai/A
                        (Unspecified); Potato,
                    White/Irish (or Unspecified);
                        Rice; Root and Tuber
                       Vegetables; Safflower;
                  Sorghum; Soybeans; Sugarcane;
                  Sunflower; Tuberous and Corm
                         Vegetables; Wheat



                                                                                                                                                                                     63
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                            Area           Dermal               Inhalation
                                                                    Level of     Inhalation     Level of                   Treated        LOC = 100             LOC = 100
                                                     Dermal Unit                                             Maximum
  Source of                                                          PPE or         Unit         PPE or                      or
                             Scenario                 Exposure1                                              Application
  Exposure                                                         Engineering   Exposure1     Engineering                 Amount
                                                      (μg/lb ai)                                               Rate3                   Dose5                  Dose7
                                                                    control2      (μg/lb ai)     control                   Handled   (mg/kg/day)
                                                                                                                                                   MOE6
                                                                                                                                                            (mg/kg/day)
                                                                                                                                                                          MOE8
                                                                                                                            Daily4
                     Field crop, high acreage:                                                                  0.80
                                                        2.08           EC          0.0049          EC                      1200 A       0.025         240   0.0000588        44
                       Legume Vegetables                                                                       lb ai/A
                   Field crop, high acreage: Peas,                                                              0.50
                                                        2.08           EC          0.0049          EC                      1200 A      0.0156         380   0.0000368        71
                             Dried-Type                                                                        lb ai/A
                        Nursery (ornamentals,            5.1           EC          0.020           EC                                  0.00383     1600     0.0000323        170
                                                                                                                 1.0
                     vegetables, trees, container                                                                           60 A
                                                        16.1        APF10 R        0.034        APF10R         lb ai/A                 0.0121         500   0.0000255        100
                                stock)
                     Orchard/Vineyard: Arecola
                    (West Indies Cherry); Apple;
                     Apricot: Avocado; Banana;           5.1           EC          0.020           EC                                  0.00255     2400     0.0000215        260
                      Bushberries; Caneberries;
                     Citrus; Cocoa; Coffee; Fig;
                                                                                                                 1.0
                  Grapes; Guava; Kiwi; Nectarine;                                                                           40 A
                                                                                                               lb ai/A
                    Olive; Papaya; Passion Fruit
                      (Granadilla); Peach; Pear;
                    Persimmon; Pistachio; Plum;         16.1          SL/G         0.034        APF10 R                                0.00805        750    0.000017        150
                     Prune; Subtropical/Tropical
                           Fruit; Tree Nuts
                  Orchard/Vineyard: Macadamia           5.1            EC          0.020          EC            0.50                   0.00128     4700     0.0000108        520
                                                                                                                            40 A
                            Nut (Bushnut)               16.1          SL/G         0.034        APF10 R        lb ai/A                 0.00403     1500     0.0000085        310
     Spray         Field crop, typical: Artichoke;
  (all starting    Asparagus; Brassica (head and
formulations),        stem) Vegetables; Carrots
 Groundboom       (Including Tops); Corn, Sweet;         5.1           EC          0.020           EC                                  0.0051      1200      0.000043        130
                  Cucurbit Vegetables; Eggplant;
                      Flowering Plants; Fruiting
                     Vegetables; Garlic; Ginger;
                                                                                                                 1.0
                     Leafy Vegetables; Lettuce;                                                                             80 A
                                                                                                               lb ai/A
                     Manioc (Cassava); Melons;
                         Okra; Onions; Peas
                        (Unspecified); Pepper;
                     Pineapple; Root and Tuber          16.1          SL/G         0.034        APF10 R                                0.0161         370    0.000034        76
                     Vegetables; Rhubarb; Sugar
                   Beet; Tomato; Turnip Greens;
                                 Yam
                                                        5.1            EC          0.020          EC            0.94                   0.0048      1300     0.0000404        140
                    Field crop, typical: Tobacco                                                                            80 A
                                                        16.1          SL/G         0.034        APF10 R        lb ai/A                 0.0151      400      0.000032         81
                    Field crop, typical: Legume          5.1           EC          0.020           EC                                  0.00408     1500     0.0000344        160
                                                                                                                0.80
                   Vegetables; Sage, Clary; Taro;                                                                           80 A
                                                        16.1          SL/G         0.034        APF10R         lb ai/A                 0.0129         470   0.0000273        95
                     Vegetables (Unspecified)


                                                                                                                                                                                  64
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                            Area           Dermal               Inhalation
                                                                    Level of     Inhalation     Level of                   Treated        LOC = 100             LOC = 100
                                                     Dermal Unit                                             Maximum
  Source of                                                          PPE or         Unit         PPE or                      or
                             Scenario                 Exposure1                                              Application
  Exposure                                                         Engineering   Exposure1     Engineering                 Amount
                                                      (μg/lb ai)                                               Rate3                   Dose5                  Dose7
                                                                    control2      (μg/lb ai)     control                   Handled   (mg/kg/day)
                                                                                                                                                   MOE6
                                                                                                                                                            (mg/kg/day)
                                                                                                                                                                          MOE8
                                                                                                                            Daily4
                      Field crop, typical: Guar;
                                                         5.1           EC          0.020           EC                                  0.00255     2400     0.0000215        260
                  Lentils; Peas, Dried Type; Peas,                                                              0.50
                                                                                                                            80 A
                   Pigeon; Strawberry; Tuberous                                                                lb ai/A
                                                        16.1          SL/G         0.034        APF10 R                                0.00805        750    0.000017        150
                       and Corm Vegetables;
                      Field crop, high acreage:                        EC          0.020          EC             1.5                   0.0191         310    0.000161        35
                                                         5.1                                                                200 A
                           Alfalfa; Clover                            SL/G         0.034        APF10 R        lb ai/A                 0.0604         99     0.000128        20
                      Field crop, high acreage:
                               Barley;
                  Coniferous/Evergreen/Softwood          5.1           EC          0.020           EC                                  0.0128         470    0.000108        52
                   (non-food); Corn, Field; Corn,
                                                                                                                 1.0
                      Pop; Cotton; Fallowland;                                                                              200 A
                                                                                                               lb ai/A
                    Peanuts; Peas (Unspecified);
                     Rice; Safflower; Sorghum;          16.1          SL/G         0.034        APF10 R                                0.0403         150    0.000085        31
                  Soybean; Sugarcane; Sunflower;
                            Tyfon; Wheat
                      Field crop, high acreage:         5.1            EC          0.020          EC            0.80                   0.0102         590   0.000086         65
                                                                                                                            200 A
                     Legume Vegetables; Mint            16.1          SL/G         0.034        APF10 R        lb ai/A                 0.0323         190   0.0000680        38
                      Field crop, high acreage:          5.1           EC          0.020           EC                                  0.00765        780   0.0000645        87
                                                                                                                 0.6
                  Grasses Grown for Seed; Potato,                                                                           200 A
                                                        16.1          SL/G         0.034        APF10 R        lb ai/A                 0.0241         250   0.0000510        51
                    White/Irish (or Unspecified)
                  Field crop, high acreage: Beans,
                                                         5.1           EC          0.020           EC                                  0.00638        940   0.0000538        100
                  Dried-Type; Hops; Pastureland;                                                                 0.5
                                                                                                                            200 A
                  Peas, Dried-Type; Peas, Pigeon;                                                              lb ai/A
                                                        16.1          SL/G         0.034        APF10 R                                0.0201         300   0.0000425        61
                  Tuberous and Corm Vegetables
                   Field crop, high acreage: Root       5.1            EC          0.020        EC               0.3                   0.00383     1600     0.0000323        170
                                                                                                                            200 A
                        and Tuber Vegetables            16.1          SL/G         0.034      APF10 R          lb ai/A                 0.0121      500      0.0000255        100
                                                                                      Flagger
                     Field crop, high acreage:                                                                   1.5
                                                                                                                            350 A       0.079         76      0.00013        20
                          Alfalfa; Clover                                                                      lb ai/A
                  Field crop, typical: Asparagus;
                     Brassica (head and stem)
     Spray        Vegetables; Carrots (Including
  (all starting   Tops); Corn, Sweet; Cucurbit;
                  Vegetables; Eggplant; Fruiting         12           SL/G         0.020        APF10 R
formulations),                                                                                                   1.0
    Aerial        Vegetables; Leafy Vegetables;                                                                             350 A      0.0525         110   0.000088         29
                                                                                                               lb ai/A
                      Lettuce; Melons; Peas
                   (Unspecified); Pepper; Sugar
                  Beet; Tomato; Turnip Greens

                    Orchard/Vineyard; Almond


                                                                                                                                                                                  65
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                                Area           Dermal               Inhalation
                                                                     Level of       Inhalation     Level of                    Treated        LOC = 100             LOC = 100
                                                      Dermal Unit                                               Maximum
  Source of                                                           PPE or           Unit         PPE or                       or
                            Scenario                   Exposure1                                                Application
  Exposure                                                          Engineering     Exposure1     Engineering                  Amount
                                                       (μg/lb ai)                                                 Rate3                    Dose5                  Dose7
                                                                     control2        (μg/lb ai)     control                    Handled   (mg/kg/day)
                                                                                                                                                       MOE6
                                                                                                                                                                (mg/kg/day)
                                                                                                                                                                              MOE8
                                                                                                                                Daily4

                Field crop, high-acreage; Barley;
                Beans, Dried-Type; Corn, Field;
                       Corn, Pop; Cotton;
                Deciduous/Broadleaf/Hardwood;
                 Fallowland; Forestry; Grasses
                     Grown for Seed; Mint;
                     Nonagricultural Areas;
                  Pastureland/Rangeland; Peas
                      (Unspecified); Potato,
                  White/Irish (or Unspecified);
                      Rice; Root and Tuber
                     Vegetables; Safflower;
                Sorghum; Soybeans; Sugarcane;
                Sunflower; Tuberous and Corm
                       Vegetables; Wheat
                   Field crop, typical: Legume                                                                     0.80
                                                                                                                                350 A       0.042         140    0.000071        37
                     Vegetables; Sage, Clary                                                                      lb ai/A
                Field crop, typical: Lentils; Peas,
                Dried Type; Tuberous and Corm
                           Vegetables;
                                                                                                                   0.50
                   Orchard/Vineyard; Grapes                                                                                     350 A      0.0263         230    0.000044        59
                                                                                                                  lb ai/A
                 Field crop, high acreage: Peas,
                           Dried-Type
                  Field crop, typical: Root and                                                                    0.30
                                                                                                                                350 A      0.0158         380    0.000027        98
                        Tuber Vegetables                                                                          lb ai/A
                                                                                  Mixer/Loader/Applicator
                                                         8260          SL/G                                                                 0.062         97
                                                                                                                   0.015
                          All Use Sites                                                                                                                         0.00000194    1300
                                                         4120          DL/G                                     lb ai/gallon               0.0309         190
   Liquid,
  Backpack,
                                                                                       0.258       APF10 R
 Ground/soil-                                            8260          SL/G                                                      40        0.0785         76
   directed                                                                                                        0.019       gallons
                           Pastureland                                                                                                                          0.00000245    1100
                                                                                                                lb ai/gallon
                                                         4120          DL/G                                                                0.0391         150

                                                                                                                   0.015
                          All Use Sites                 30500          SL/G            6.91        APF10 R                                  0.229         26    0.0000519        50
                                                                                                                lb ai/gallon



                                                                                                                                                                                      66
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

 Occupational Handler Non-Cancer Exposure and Risk Estimates for Paraquat
                                                                                                                                    Area             Dermal                  Inhalation
                                                                       Level of       Inhalation     Level of                      Treated          LOC = 100                LOC = 100
                                                     Dermal Unit                                                   Maximum
   Source of                                                            PPE or           Unit         PPE or                         or
                             Scenario                 Exposure1                                                    Application
   Exposure                                                           Engineering     Exposure1     Engineering                    Amount
                                                      (μg/lb ai)                                                     Rate3                      Dose5                     Dose7
                                                                       control2        (μg/lb ai)     control                      Handled    (mg/kg/day)
                                                                                                                                                              MOE6
                                                                                                                                                                        (mg/kg/day)
                                                                                                                                                                                       MOE8
                                                                                                                                    Daily4

                                                         16900            DL/G                                                                   0.126          48
    Liquid,
   Backpack,                                             30500            SL/G                                                                    0.29          21
   Broadcast                                                                                                           0.019
                            Pastureland                                                                                                                                  0.0000656        40
                                                                                                                    lb ai/gallon
                                                         16900            DL/G                                                                    0.16          38

                                                          430             SL/G                                                                   0.0032        1900
                                                                                                                       0.015
     Liquid,                All Use Sites                                                                                                                                 0.000018        150
                                                                                                                    lb ai/gallon
   Manually-                                              365             DL/G                                                                   0.0027        2200
   pressurized                                                                           430         APF10 R
   Handwand,                                              430             SL/G                                                                   0.0041        1500
    Broadcast                                                                                                          0.019
                            Pastureland                                                                                                                                   0.000022        120
                                                                                                                    lb ai/gallon
                                                          365             DL/G                                                                   0.0035        1700
    Liquid,
 Mechanically-                                           2050             SL/G                                         0.015                     0.385          16
                            All Use Sites                                                                                                                                 0.000163        16
  pressurized                                                                                                       lb ai/gallon
   Handgun,                                              1360             DL/G                                                                   0.255          24
                                                                                                                                    1000
   Broadcast                                                                            0.868        APF10 R
                                                         2050             SL/G                                                     gallons       0.488          12
    (foliar);
                                                                                                                       0.019
 Drench/Soil-               Pastureland                                                                                                                                   0.000206        13
                                                                                                                    lb ai/gallon
   /Ground-                                              1360             DL/G                                                                   0.323          19
    directed
                                                                                      Loader/Applicator

    Liquid,                                              30500            SL/G                                                                   0.229          26
                                                                                                                       0.015         40
   Backpack,               Rights-of-Way                                                 6.91        APF10 R                                                             0.0000519        50
                                                                                                                    lb ai/gallon   gallons
   Broadcast                                             16900            DL/G                                                                   0.126          48
1.MOEs in bold represent scenarios of concern.
2. Based on the “Occupational Pesticide Handler Unit Exposure Surrogate Reference Table – Revised March 2020” (https://www.epa.gov/pesticide-science-and-assessing-pesticide-risks/occupational-
pesticide-handler-exposure-data); Level of mitigation: Baseline, PPE, Eng. Controls.
3. SL/G = single layer clothing/gloves; DL/G = double layer clothing/gloves; APF 10 R = assigned protection factor 10 respirator; EC = engineering control.
4. Based on registered labels as summarized in the Line by Line, and Maximum Use Scenario Pesticide Label Usage Summary (PLUS) Reports as generated by OPP’s Biological and Economic Analysis
Division (BEAD).
6. Dermal Dose = Dermal Unit Exposure (μg/lb ai) × Conversion Factor (0.001 mg/μg) × Application Rate (lb ai/acre or gal) × Area Treated or Amount Handled Daily (A or gal/day) ÷ BW (80 kg).
7. Dermal MOE = Dermal NOAEL (6 mg/kg/day) ÷ Dermal Dose (mg/kg/day).
8. Inhalation Dose = Inhalation Unit Exposure (μg/lb ai) × Conversion Factor (0.001 mg/μg) × Application Rate (lb ai/acre or gal) × Area Treated or Amount Handled Daily (A or gal/day) ÷ BW (80
kg).
9. Inhalation MOE = Inhalation NOAEL (0.0026 mg/kg/day) ÷ Inhalation Dose (mg/kg/day).

                                                                                                                                                                                               67
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Appendix F: Proposed Tolerance Actions

Table 1: Summary of Proposed Tolerance Actions for Paraquat

 Summary of Paraquat Established and Recommended Tolerances for Registration Review.

     (a) General. (1) Tolerances are established for residues of paraquat, including its metabolites and
           degradates, in or on the commodities in the table below. Compliance with the tolerance levels specified
           below is to be determined by measuring only paraquat dichloride and calculated as the paraquat cation in
           or on the following food commodities:
                                                                           Revised              Comments
                                                       Established        Tolerance
  Commodity/Correct Commodity Definition
                                                     Tolerance (ppm)        (ppm)

 Acerola                                                   0.05              0.05

 Almond, hulls                                              0.5               0.5

                                                                                          Corrected value to be
 Animal feed, nongrass, group 18, forage                   75.0               75          consistent with OECD
                                                                                         Rounding Class Practice.
                                                                                          Corrected value to be
 Animal feed, nongrass, group 18, hay                      210.0             200          consistent with OECD
                                                                                         Rounding Class Practice.
 Artichoke, globe                                          0.05             0.05
 Asparagus                                                  0.5            Remove        Remove; covered by 22A
 Atemoya                                                   0.05             0.05
 Avocado                                                   0.05             0.05
 Banana                                                    0.05             0.05
 Barley, grain                                             0.05             0.05
 Barley, hay                                                3.5              3.5
 Barley, straw                                              1.0              1.0

 Beet, sugar, roots                                         0.5               0.5

 Beet, sugar, tops                                         0.05              0.05

 Berry and small fruit, group 13-07                                          0.05       Commodity definition
                                                                                        revision
 Berry group 13                                            0.05             remove

 Biriba                                                    0.05              0.05
                                                                                        Commodity definition
 Cacao, dried bean
                                                                                        correction
 Cacao bean, bean                                          0.05              0.05
 Canistel                                                  0.05              0.05
 Carrot, roots                                             0.05              0.05
 Cattle, fat                                               0.05              0.05



                                                                                                                 68
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Summary of Paraquat Established and Recommended Tolerances for Registration Review.

    (a) General. (1) Tolerances are established for residues of paraquat, including its metabolites and
         degradates, in or on the commodities in the table below. Compliance with the tolerance levels specified
         below is to be determined by measuring only paraquat dichloride and calculated as the paraquat cation in
         or on the following food commodities:


Cattle, kidney                                            0.5               0.5

Cattle, meat                                              0.05              0.05
Cattle, meat byproducts, except kidney                    0.05              0.05
Cherimoya                                                 0.05              0.05
Coffee, green bean                                                                     Commodity definition
                                                                                       correction
Coffee, bean, green                                       0.05              0.05

                                                                                         Corrected value to be
Corn, field, forage                                       3.0                3           consistent with OECD
                                                                                        Rounding Class Practice


Corn, field, grain                                        0.1               0.1


                                                                                         Corrected value to be
Corn, field, stover                                       10.0               10          consistent with OECD
                                                                                        Rounding Class Practice


Corn, pop, grain                                          0.1               0.1


                                                                                         Corrected value to be
Corn, pop, stover                                         10.0               10          consistent with OECD
                                                                                        Rounding Class Practice

Corn, sweet, kernel plus cob with husks                   0.05              0.05
                                                                                         Corrected value to be
Cotton, gin byproducts                                   110.0              150          consistent with OECD
                                                                                        Rounding Class Practice
Cotton, undelinted seed                                   3.5               3.5

Cowpea, forage                                            0.1               0.1


Cowpea, hay                                               0.4               0.4

Cranberry                                                 0.05              0.05
Custard apple                                             0.05              0.05
Egg                                                       0.01              0.01



                                                                                                               69
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Summary of Paraquat Established and Recommended Tolerances for Registration Review.

    (a) General. (1) Tolerances are established for residues of paraquat, including its metabolites and
            degradates, in or on the commodities in the table below. Compliance with the tolerance levels specified
            below is to be determined by measuring only paraquat dichloride and calculated as the paraquat cation in
            or on the following food commodities:

Endive                                                      0.05              0.05

Feijoa                                                      0.05              0.05
Fig                                                         0.05              0.05
Fruit, citrus, group 10-10                                                    0.05       Commodity definition
Fruit, citrus, group 10                                     0.05            Remove       revision

Fruit, pome, group 11-10                                                      0.05       Commodity definition
Fruit, pome, group 11                                       0.05            Remove       revision

Fruit, stone, group 12-12                                                     0.05       Commodity definition
Fruit, stone, group 12                                      0.05            Remove       revision
Goat, fat                                                   0.05              0.05

Goat, kidney                                                 0.5               0.5

Goat, meat                                                  0.05              0.05
Goat, meat byproducts, except kidney                        0.05              0.05
                                                                                         Corrected value to be
Grain, aspirated fractions                                  65.0               65        consistent with OECD
                                                                                         Rounding Class Practice
Grape                                                       0.05              0.05
                                                                                         Corrected value to be
Grass, forage                                               90.0               90        consistent with OECD
                                                                                         Rounding Class Practice
                                                                                         Corrected value to be
Grass, hay                                                  40.0               40        consistent with OECD
                                                                                         Rounding Class Practice

Guar, seed                                                   0.5               0.5

Guava                                                       0.05              0.05
Hog, fat                                                    0.05              0.05

Hog, kidney                                                  0.5               0.5

Hog, meat                                                   0.05              0.05
Hog, meat byproducts, except kidney                         0.05              0.05

Hop, dried cones                                             0.5               0.5

Horse, fat                                                  0.05              0.05


                                                                                                                   70
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Summary of Paraquat Established and Recommended Tolerances for Registration Review.

    (a) General. (1) Tolerances are established for residues of paraquat, including its metabolites and
          degradates, in or on the commodities in the table below. Compliance with the tolerance levels specified
          below is to be determined by measuring only paraquat dichloride and calculated as the paraquat cation in
          or on the following food commodities:


Horse, kidney                                              0.5               0.5

Horse, meat                                               0.05              0.05
Horse, meat byproducts, except kidney                     0.05              0.05
Ilama                                                     0.05              0.05
Jaboticaba                                                0.05              0.05
Kiwifruit                                                 0.05              0.05


                                                                                       Harmonization with
Lentil, seed                                               0.3               0.5
                                                                                       Codex


Lettuce                                                   0.05              0.05
Longan                                                    0.05              0.05
Lychee                                                    0.05              0.05
Mango                                                     0.05              0.05
Milk                                                      0.01              0.01

Nut, tree, group 14-12                                                      0.05       Commodity definition
                                                                                       revision
Nut, tree, group 14                                       0.05            Remove
Okra                                                      0.05             0.05
                                                                                       Harmonization with
Olive                                                     0.05               0.1
                                                                                       Codex
Onion, bulb, subgroup 3-07A                                                  0.1       Commodity definition
Onion, bulb                                                0.1            Remove       revision

Onion, green, subgroup 3-07B                                                0.05       Commodity definition
                                                                                       revision
Onion, green                                              0.05            Remove
Papaya                                                    0.05              0.05

Passionfruit                                               0.2               0.2

Pawpaw                                                    0.05              0.05


Pea and bean, dried shelled, except soybean,                                           Harmonization with
                                                           0.3               0.5
subgroup 6C, except guar bean                                                          Codex


Pea and bean, succulent shelled, subgroup 6B              0.05              0.05



                                                                                                                71
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Summary of Paraquat Established and Recommended Tolerances for Registration Review.

    (a) General. (1) Tolerances are established for residues of paraquat, including its metabolites and
         degradates, in or on the commodities in the table below. Compliance with the tolerance levels specified
         below is to be determined by measuring only paraquat dichloride and calculated as the paraquat cation in
         or on the following food commodities:


Pea, field, hay                                           0.8               0.8


Pea, field, vines                                         0.2               0.2

Peanut                                                    0.05              0.05

Peanut, hay                                               0.5               0.5

                                                                                       Commodity definition
Peppermint, fresh leaves                                                    0.5
                                                                                       correction

Peppermint, tops                                          0.5             Remove

Persimmon                                                 0.05              0.05
Pineapple                                                 0.05              0.05

                                                                                       Corrected values to be
Pineapple, process residue                                0.25              0.3        consistent with OECD
                                                                                       Rounding Class Practice

                                                                                       Covered by Nut, tree,
Pistachio                                                 0.05            Remove
                                                                                       group 14-12
Pomegranate                                               0.05              0.05
Pulasan                                                   0.05              0.05
Rambutan                                                  0.05              0.05
Rhubarb                                                   0.05              0.05
Rice, grain                                               0.05              0.05
Safflower, seed                                           0.05              0.05
Sapodilla                                                 0.05              0.05
Sapote, black                                             0.05              0.05
Sapote, mamey                                             0.05              0.05
Sapote, white                                             0.05              0.05
Sheep, fat                                                0.05              0.05

Sheep, kidney                                             0.5               0.5

Sheep, meat                                               0.05              0.05
Sheep, meat byproducts, except kidney                     0.05              0.05

Sorghum, forage, forage                                   0.1               0.1




                                                                                                                 72
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

Summary of Paraquat Established and Recommended Tolerances for Registration Review.

    (a) General. (1) Tolerances are established for residues of paraquat, including its metabolites and
         degradates, in or on the commodities in the table below. Compliance with the tolerance levels specified
         below is to be determined by measuring only paraquat dichloride and calculated as the paraquat cation in
         or on the following food commodities:


Sorghum, grain, forage                                    0.1               0.1

Sorghum, grain, grain                                     0.05              0.05
Soursop                                                   0.05              0.05

Soybean, forage                                           0.4               0.4

                                                                                       Corrected value to be
Soybean, hay                                              10.0               10        consistent with OECD
                                                                                       Rounding Class
Soybean, hulls                                            4.5               4.5

Soybean, seed                                             0.7               0.7

Spanish lime                                              0.05              0.05
                                                                                       Commodity definition
Spearmint, fresh leaves                                                     0.5
                                                                                       correction.

Spearmint, tops                                           0.5             Remove

Star apple                                                0.05              0.05
Starfruit                                                 0.05              0.05
                                                                                       Corrected values to be
Strawberry                                                0.25              0.3        consistent with OECD
                                                                                       Rounding Class Practice.
Sugar apple                                               0.05
Sugarcane, cane                                           0.5               0.5
                                                                                       Corrected values to be
Sugarcane, molasses                                       3.0                3         consistent with OECD
                                                                                       Rounding Class Practice.
                                                                                       Corrected values to be
Sunflower, seed                                           2.0                2         consistent with OECD
                                                                                       Rounding Class Practice.
                                                                                       Remove; covered by 4-
Turnip, greens                                            0.05            Remove
                                                                                       16B
Turnip, roots                                             0.05              0.05

Vegetable, Head and Stem Brassica, Group 5-
                                                                            0.07
16                                                                                     Crop group
                                                                                       conversion/revision*

Vegetable, brassica, leafy, group 5                       0.05            Remove



                                                                                                               73
Docket Number EPA-HQ-OPP-2011-0855
www.regulations.gov

 Summary of Paraquat Established and Recommended Tolerances for Registration Review.

      (a) General. (1) Tolerances are established for residues of paraquat, including its metabolites and
           degradates, in or on the commodities in the table below. Compliance with the tolerance levels specified
           below is to be determined by measuring only paraquat dichloride and calculated as the paraquat cation in
           or on the following food commodities:
                                                                                                Change in crop group 5.
 Brassica leafy greens subgroup 4-16B                            --                0.07         Brassica leafy greens
                                                                                                subgroup 4-16B*
                                                                                                Change in crop group 5.
 Stalk and Stem Vegetable Subgroup 22A                           --                0.05         Stalk and Stem Vegetable
                                                                                                Subgroup 22A*

 Vegetable, cucurbit, group 9                                   0.05               0.05

                                                                                                Crop group
 Vegetable, fruiting, group 8-10
                                                                                                conversion/revision.

 Vegetable, fruiting, group 8                                   0.05               0.05


 Vegetable, legume, edible podded, subgroup 6A                  0.05               0.05

                                                                                                Corrected values to be
 Vegetable, tuberous and corm, subgroup 1C                      0.50                0.5         consistent with OECD
                                                                                                Rounding Class Practice.
 Wax jambu                                                      0.05               0.05
                                                                                                Corrected value to be
 Wheat, forage                                                  0.5                 0.5         consistent with OECD
                                                                                                Rounding Class
 Wheat, grain                                                   1.1                 1.1
 Wheat, hay                                                     3.5                 3.5
                                                                                                Corrected value to be
 Wheat, straw                                                   50.0                50          consistent with OECD
                                                                                                Rounding Class


 c) Tolerances with regional registrations. Tolerances with regional registration as defined in §180.1(l), are
 established for residues of paraquat, including its metabolites and degradates, in or on the commodities in the
 table below. Compliance with the tolerance levels specified below is to be determined by measuring only
 paraquat dichloride and calculated as the paraquat cation in or on the following food commodities:

 Pea, pigeon, seed                                              0.05               0.05

 Taro, corm                                                     0.1                 0.1

 Tyfon                                                          0.05               0.05
* These recommended conversions of existing tolerances in/on crop subgroup 5A to crop group 5-16 (Brassica, head and stem
vegetable) and subgroup 5B to subgroup 4-16B (Brassica leafy greens) are consistent with the document entitled “Attachment -
Crop Group Conversion Plan for Existing Tolerances as a Result of Creation of New Crop Groups under Phase IV (4-16, 5-16,
and 22),” dated 11/3/2015.



                                                                                                                          74
